Exhibit 10.1

Execution Version

 

 

DIP CREDIT AGREEMENT

 

by and among

 

FOOTHILLS RESOURCES, INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

each as a debtor and debtor-in-possession

as Borrowers,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

REGIMENT CAPITAL SPECIAL SITUATIONS FUND III, L.P.

as Agent

 

Dated as of February 23, 2009

 

 

--------------------------------------------------------------------------------

DIP CREDIT AGREEMENT

THIS DIP CREDIT AGREEMENT (this “Agreement”), is entered into as of February 23,
2009 by and among the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), REGIMENT CAPITAL SPECIAL SITUATIONS FUND III, L.P., a Delaware
limited partnership , as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, “Agent”), FOOTHILLS
RESOURCES, INC., a Nevada corporation, as a debtor and debtor-in-possession
(“Parent”) and each of Parent’s Subsidiaries identified on the signature pages
hereof, each as a debtor and debtor-in-possession (such Subsidiaries, together
with Parent, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”).

Each of Borrowers have commenced cases (the “Chapter 11 Cases”) under Chapter 11
of Title 11 of the United States Code in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”), and Borrowers have retained
possession of their assets and are authorized under the Bankruptcy Code to
continue the operation of their businesses as debtors-in-possession.

Borrowers have asked the Lenders to make post-petition loans and advances
consisting of revolving credit facility in an aggregate principal amount not to
exceed $2,500,000, which will include a subfacility for the issuance of letters
of credit. The Lenders are severally, and not jointly, willing to extend such
credit to Borrower subject to the terms and conditions hereinafter set forth.

The parties agree as follows:

1.

DEFINITIONS AND CONSTRUCTION

1.1       Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2       Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrowers” or the term “Parent” is used in respect of a financial
covenant or a related definition, it shall be understood to mean Parent and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.

1.3       Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.

1.4       Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to

 

--------------------------------------------------------------------------------

the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or, in the
case of Letters of Credit or Bank Products, the cash collateralization or
support by a standby letter of credit in accordance with the terms hereof) of
all Obligations other than unasserted contingent indemnification Obligations and
other than any Bank Product Obligations that, at such time, are allowed by the
applicable Bank Product Provider to remain outstanding and that are not required
by the provisions of this Agreement to be repaid or cash collateralized. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

1.5       Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

2.

LOAN AND TERMS OF PAYMENT.

            2.1          Revolver Advances.
 

(a)       Subject to the terms and conditions of this Agreement and the
Bankruptcy Court Orders, on and after the Interim Facility Effective Date and
until the Final Maturity Date, each Lender agrees (severally, not jointly or
jointly and severally) to make advances (“Advances”) to Borrower in an amount at
any one time outstanding not to exceed such Lender’s Pro Rata Share of an amount
equal to the lesser of (i) the Maximum Revolver Amount less the Letter of Credit
Usage at such time less the sum of (A) the Bank Product Reserve, (B) the
Priority Professional Expenses Reserve and (C) the aggregate amount of other
reserves, if any, established by Agent under Section 2.1(b), and (ii) for any
week, an amount equal to 110% of the difference between (x) the cumulative uses
of cash, excluding prepayments of Advances, minus (y) the cumulative sources of
cash, excluding Advances, in each case as set forth in the Budget through such
week.

(b)       Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right to establish reserves against amounts Borrowers are
entitled to borrow under Section 2.1(a) in such amounts, and with respect to
such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including reserves with respect to (i) sums that

 

 

-2-

 



 

--------------------------------------------------------------------------------

Parent or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and have failed to pay,(ii) amounts owing by Parent or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (including proceeds thereof or collections from the sale
of Hydrocarbons which may from time to time come into the possession of Lenders
or their agent(s)) (other than a Permitted Priority Lien), which Lien or trust,
in the Permitted Discretion of Agent likely would have a priority superior to
Agent’s Liens (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral, (iii) the Bank Product Reserve and
(iv) the Priority Professional Expenses Reserve.

                         (c)       [Intentionally Deleted]
 
                                 (d)         [Intentionally Deleted]
 

 (e)         Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued and unpaid thereon, shall be due and
payable on the Final Maturity Date or, if earlier, on the date on which they are
declared due and payable pursuant to the terms of this Agreement.

 

2.2

[Intentionally Deleted]

 

2.3

Borrowing Procedures and Settlements.

(a)        Procedure for Borrowing. Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent. Such
notice must be received by Agent no later than 1:00 p.m. (Georgia time) at least
2 Business Days before the Business Day that is the requested Funding Date
specifying (i) the amount of such Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day. At Agent’s election, in lieu of delivering
the above-described written request, any Authorized Person may give Agent
telephonic notice of such request by the required time. In such circumstances,
Borrowers agree that any such telephonic notice will be confirmed in writing
within 24 hours of the giving of such telephonic notice, but the failure to
provide such written confirmation shall not affect the validity of the request.



(b)           [Intentionally Deleted]

(c)            Making of Loans.

(i)        Promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(Georgia time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 1:00 p.m.
(Georgia time) on

 

 

-3-

 



 

--------------------------------------------------------------------------------

the Funding Date applicable thereto. After Agent’s receipt of the proceeds of
such Advances, Agent shall make the proceeds thereof available to Administrative
Borrower on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to Administrative Borrower’s
Designated Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if Agent shall have actual
knowledge that (1) one or more of the applicable conditions precedent set forth
in Section 4 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.

(ii)       Unless Agent receives notice from a Lender prior to 9:00 a.m.
(Georgia time) on the date of a Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrowers such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing. The failure of any Lender to make
any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on any Funding Date

(iii)      Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Administrative Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrowers as if such Defaulting Lender had made Advances to
Borrowers. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
zero. This Section shall remain

 

 

-4-

 



 

--------------------------------------------------------------------------------

effective with respect to such Lender until (x) the Obligations under this
Agreement shall have been declared or shall have become immediately due and
payable, (y) the non-Defaulting Lenders, Agent, and Administrative Borrower
shall have waived such Defaulting Lender’s default in writing, or (z) the
Defaulting Lender makes its Pro Rata Share of the applicable Advance and pays to
Agent all amounts owing by Defaulting Lender in respect thereof. The operation
of this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrowers of their duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Administrative Borrower at its option, upon written notice to Agent, to arrange
for a substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being repaid its share of the outstanding Obligations (other
than Bank Product Obligations, but including an assumption of its Pro Rata Share
of the Risk Participation Liability) but without any premium or penalty of any
kind whatsoever; provided, however, that any such assumption of the Commitment
of such Defaulting Lender shall not be deemed to constitute a waiver of any of
the Lender Groups’ or Borrowers’ rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.

                                (d)           Protective Advances and Optional
Overadvances.

(i)        Agent hereby is authorized by Borrowers and the Lenders, from time to
time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 4 are not
satisfied, to make Advances to Borrowers on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations), or (3)
to pay any other amount chargeable to Borrowers pursuant to the terms of this
Agreement, including Lender Group Expenses and the costs, fees, and expenses
described in Section 10 (any of the Advances described in this Section 2.3(d)(i)
shall be referred to as “Protective Advances”).

(ii)       Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Agent and Agent may, but is not obligated to, knowingly and
intentionally, continue to make Advances to Borrowers notwithstanding that an
Overadvance exists or thereby would be created, so long as after giving effect
to such Advances, the outstanding Revolver Usage (except for and excluding
amounts charged to the Loan Account for interest, fees, or Lender Group
Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan

 

 

-5-

 



 

--------------------------------------------------------------------------------

Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value),
and the Lenders thereupon shall, together with Agent, jointly determine the
terms of arrangements that shall be implemented with Borrowers intended to
reduce, within a reasonable time, the outstanding principal amount of the
Advances to Borrowers to an amount permitted by the preceding sentence. In such
circumstances, if any Lender objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. Each
Lender shall be obligated to settle with Agent as provided in Section 2.3(e) for
the amount of such Lender’s Pro Rata Share of any unintentional Overadvances by
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.3(d)(ii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.

(iii)      Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder. The Protective Advances and Overadvances shall be repayable
on demand, secured by Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Advances. The provisions of
this Section 2.3(d) are for the exclusive benefit of Agent and the Lenders and
are not intended to benefit Borrower in any way.

(e)       Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent
and the Lenders agree (which agreement shall not be for the benefit of any
Borrower) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among the Lenders as to the Advances and
the Protective Advances shall take place on a periodic basis in accordance with
the following provisions:

(i)        Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent (1) for
itself, with respect to the outstanding Protective Advances, and (2) with
respect to Parent and its Subsidiaries’ Collections or payments received, as to
each by notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (Georgia
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances and Protective Advances for the period since the prior
Settlement Date. Subject to the terms and conditions contained herein (including
Section 2.3(c)(iii)): (y) if a Lender’s balance of the Advances (including
Protective Advances) exceeds such Lender’s Pro Rata Share of the Advances
(including Protective Advances) as of a Settlement Date, then Agent shall, by no
later than 3:00 p.m. (Georgia time) on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Protective Advances), and (z) if a Lender’s balance of the Advances
(including Protective Advances) is less than such Lender’s Pro Rata Share of the
Advances (including Protective Advances) as of a Settlement Date, such Lender
shall no later than 12:00 p.m. (Georgia time) on the Settlement Date transfer in
immediately available funds to the Agent’s Account, an amount such that each
such Lender shall, upon transfer of such amount,

 

 

-6-

 



 

--------------------------------------------------------------------------------

have as of the Settlement Date, its Pro Rata Share of the Advances (including
Protective Advances). Such amounts made available to Agent under clause (z) of
the immediately preceding sentence shall be applied against the amounts of the
applicable Protective Advances and shall constitute Advances of such Lenders. If
any such amount is not made available to Agent by any Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

(ii)       In determining whether a Lender’s balance of the Advances and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances and Protective Advances as of a Settlement Date,
Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent with respect to
principal, interest, fees payable by Borrowers and allocable to the Lenders
hereunder, and proceeds of Collateral. To the extent that a net amount is owed
to any such Lender after such application, such net amount shall be distributed
by Agent to that Lender as part of such next Settlement.

(iii)      Between Settlement Dates, Agent, to the extent Protective Advances
are outstanding, may pay over to Agent any Collections or payments received by
Agent, that in accordance with the terms of this Agreement would be applied to
the reduction of the Advances, for application to the Protective Advances.
During the period between Settlement Dates, Agent with respect to Protective
Advances, and each Lender (subject to the effect of agreements between Agent and
individual Lenders) with respect to the Advances and Protective Advances, shall
be entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Agent or the Lenders, as
applicable.

(f)        Notation. Agent shall record on its books the principal amount of the
Advances owing to each Lender and Protective Advances owing to Agent, and the
interests therein of each Lender, from time to time and such records shall,
absent manifest error, conclusively be presumed to be correct and accurate.

(g)       Lenders’ Failure to Perform. All Advances (other than Protective
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Advance (or other extension of credit) hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.

            2.4           Payments
 
                                 (a)          Payments by Borrower. 
 

(i)        Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 2:00 p.m.
(Georgia time) on the date specified herein. Any payment received by Agent later
than 2:00 p.m. (Georgia time) shall be deemed to

 

 

-7-

 



 

--------------------------------------------------------------------------------

have been received on the following Business Day and any applicable interest or
fee shall continue to accrue until such following Business Day.

(ii)       Unless Agent receives notice from Administrative Borrower prior to
the date on which any payment is due to the Lenders that Borrowers will not make
such payment in full as and when required, Agent may assume that Borrowers have
made (or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

                        (b)           Apportionment and Application.
 

(i)        Except as otherwise provided with respect to Defaulting Lenders who
would otherwise be entitled to receive such payments as provided herein, all
principal and interest payments shall be apportioned ratably among the
applicable Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses (other than fees or expenses that are for Agent’s separate account)
shall be apportioned ratably among the Lenders having a Pro Rata Share of the
type of Commitment or Obligation to which a particular fee or expense relates.
All payments to be made hereunder by Borrower shall be remitted to Agent, and
all such payments, and all proceeds of Collateral received by Agent, shall be
applied as set forth in Section 2.4(b)(ii) below.

(ii)       Except as otherwise provided with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A)      first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B)      second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C)      third, to pay the Regiment Guaranty Obligations,

(D)      fourth, to pay interest due in respect of all Protective Advances until
paid in full,

(E)       fifth, to pay the principal of all Protective Advances until paid in
full,

(F)       sixth, ratably to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

 

 

-8-

 



 

--------------------------------------------------------------------------------

(G)      seventh, ratably to pay any fees or premiums then due to any of the
Lenders, until paid in full,

(H)      eighth, ratably to pay interest due in respect of the Advances (other
than Protective Advances), until paid in full,

(I)        ninth, ratably (i) to pay the principal of all Advances until paid in
full, (ii) to Agent, to be held by Agent, for the ratable benefit of Issuing
Lender and the other Lenders, as cash collateral in an amount up to 105% of the
Letter of Credit Usage and (iii) to Agent, to be held by Agent, for the benefit
of the Bank Product Providers, as cash collateral in an amount up to 105% of the
amount of Bank Product Obligations in respect of Swap Agreements, and

(J)       ninth, to pay any other Obligations (including the provision of
amounts to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Agent
in its Permitted Discretion as the amount necessary to secure Parent’s and its
Subsidiaries’ obligations in respect of Bank Products) until paid in full.

(iii)      Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv)       [Intentionally Deleted].

(v)       For purposes of Section 2.4(b)(ii) other than clause (J), “paid in
full” means payment of all amounts owing under the Loan Documents according to
the terms thereof, including loan fees, service fees, professional fees,
interest (and specifically including in each case interest and such fees accrued
after the commencement of any Insolvency Proceeding), default interest, interest
on interest, and expense reimbursements, whether or not any of the foregoing
(other than disallowed interest and disallowed loan fees, if any) would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding;
provided, however, that for the purposes of Section 2.4(b)(ii)(J), “paid in
full” means payment of all amounts owing under the Loan Documents according to
the terms hereof, including loan fees, service fees, professional fees, interest
(and specifically including interest and fees accrued after the commencement of
any Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding.

(vi)      In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in any other Loan Document,
it is the intention of the parties hereto that such provisions be read together
and construed, to the fullest extent possible, to be in concert with each other.
In the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.4 shall control and
govern.

                                (c)            Prepayments.

 

 

 

-9-

 



 

--------------------------------------------------------------------------------

(i)        Excess Usage. If at any time the sum of the aggregate principal
amount of the outstanding Advances, the outstanding Letter of Credit Usage, the
Bank Product Reserve and the aggregate amount of reserves, if any, established
by Agent under Section 2.1 exceeds the lesser of (A) an amount equal to 110% of
the difference between (x) the cumulative uses of cash, excluding prepayments of
Advances, minus (y) the cumulative sources of cash, excluding Advances, in each
case as set forth in the Budget through such time, and (B) the Maximum Revolver
Amount, Borrower shall immediately prepay the Obligations in an amount equal to
such excess, which prepayments shall be applied in the manner set forth in
Section 2.4(d).

(ii)       Optional Prepayments. The Advances and the Protective Advances may be
voluntarily prepaid in full or in part at any time without premium or penalty.

(iii)       Mandatory Prepayments.

(A)      Immediately upon the receipt by Parent or any of its Subsidiaries of
the proceeds of any voluntary or involuntary sale or disposition by Parent or
any of its Subsidiaries of property or assets (including casualty losses or
condemnations), Borrower shall, subject to the order of the Bankruptcy Court,
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(d) in an amount equal to one hundred percent (100%) of such Net Cash
Proceeds (including condemnation awards and payments in lieu thereof) received
by such Person in connection with such sales or dispositions. Nothing contained
in this Section 2.4(c)(iii)(A) shall permit Parent or any of its Subsidiaries to
sell or otherwise dispose of any property or assets other than in accordance
with Section 7.4.

(B)      Immediately upon the receipt by Parent or any of its Subsidiaries of
any Extraordinary Receipts, Borrowers shall prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(d) in an amount equal
to 100% of such Extraordinary Receipts, net of any reasonable expenses incurred
in collecting such Extraordinary Receipts..

(C)      Immediately upon the issuance or incurrence by Parent or any of its
Subsidiaries of any Indebtedness (other than Indebtedness permitted under
Section 7.1) or the issuance by Parent or any of its Subsidiaries of any shares
of Parent’s Stock or its Subsidiaries Stock (other than in the event that Parent
or any of its Subsidiaries forms a Subsidiary in accordance with the terms
hereof, the issuance by such Subsidiary of Stock to Parent or such Subsidiary,
as applicable), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(d) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such incurrence of
Indebtedness or such issuance of Stock. The provisions of this Section
2.4(c)(iii)(C) shall not be deemed to be implied consent to any such issuance or
incurrence otherwise prohibited by the terms and conditions of this Agreement.

(D)          [Intentionally Deleted]

(E)       Simultaneously with the receipt by any Borrower of any tax refund or
the proceeds of any judgment, settlement or other consideration of any kind in

 

 

-10-

 



 

--------------------------------------------------------------------------------

connection with any cause of action arising under the Bankruptcy Code or
otherwise, Borrower shall prepay the outstanding principal amount of the
Obligations in an amount equal to 100% of the net proceeds received.

(F)       Without limiting any other provision of this Agreement or any other
Loan Document permitting or requiring prepayment of the Loans in whole or in
part, Borrowers shall prepay the Obligations in full on March 16, 2009, in the
event that the Final Bankruptcy Court Order shall not have been entered on or
before such date.

(d)       Application of Payments. Each prepayment pursuant to any clause of
Section 2.4(c)(iii) above shall (A) so long as no Event of Default shall have
occurred and be continuing and subject to the last sentence of this subsection,
be applied, first, to the outstanding principal amount of the Advances until
paid in full, and second, to cash collateralize the Letters of Credit in an
amount equal to 105% of the then extant Letter of Credit Usage, and (B) if an
Event of Default shall have occurred and be continuing, be applied in the manner
set forth in Section 2.4(b)(ii).

2.5       Overadvances. If, at any time or for any reason, the amount of
Obligations owed by Borrowers to the Lender Group pursuant to Section 2.1 or
Section 2.12 is greater than any of the limitations set forth in Section 2.1 or
Section 2.12, as applicable (an “Overadvance”), Borrowers immediately upon
demand shall pay to Agent, in cash, the amount of such excess, which amount
shall be used by Agent to reduce the Obligations in accordance with the
priorities set forth in Section 2.4(b). Borrowers promise to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full on
the Final Maturity Date or, if earlier, on the date on which the Obligations are
declared due and payable pursuant to the terms of this Agreement.

2.6          Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.

(a)       Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof at a per annum rate equal to the Base
Rate.

(b)       Letter of Credit Fee. Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.12(e)) which
shall accrue at a rate equal to 12.0% per annum times the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.

(c)       Default Rate. Upon the occurrence and during the continuation of an
Event of Default (and at the election of Agent or the Required Lenders),

(i)        all Obligations (except for undrawn Letters of Credit and except for
Bank Product Obligations) that have been charged to the Loan Account pursuant to
the terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and

 

 

-11-

 



 

--------------------------------------------------------------------------------

(ii)       the Letter of Credit fee provided for in Section 2.6(b) shall be
increased to 2 percentage points above the per annum rate otherwise applicable
hereunder.

(d)       Payment. Subject to the terms of the Bankruptcy Court Orders and
except as provided to the contrary in Section 2.6(g) and the Fee Letter,
interest, Letter of Credit fees, and all other fees payable hereunder shall be
due and payable monthly, in arrears, on each Interest Payment Date at any time
that Obligations or Commitments are outstanding. Borrowers hereby authorize
Agent to charge all interest and fees (when due and payable), all Lender Group
Expenses (after the same become due and payable in accordance with
Section 18.10), all charges, commissions, fees, and costs provided for in
Section 2.12(e) (as and when due and payable), all fees and costs provided for
in Section 2.11 (as and when due and payable), and all other payments as and
when due and payable under any Loan Document (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products up to the
amount of the Bank Product Reserve) to the Loan Account, which amounts
thereafter shall constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances. Any interest not paid when due shall be
compounded by being charged to the Loan Account and shall thereafter constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances; provided, however that if, at any time any amount due and payable to
the Bank Product Reserve is charged to the Loan Account, an Event of Default or
Overadvance exists, or would result therefrom, such amounts shall not constitute
Advances but instead shall continue to remain due and payable to the Bank
Product Providers in respect of the Bank Products up to the amount of the Bank
Product Reserve; provided, further, however, that the failure to make any such
payment and the compounding of such interest shall nonetheless constitute an
Event of Default under Section 8.1.

(e)       Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year for the actual number of days
elapsed.

(f)        Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess. Without
limiting the foregoing, it is the intention of the parties hereto that the Agent
and each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to the
Agent or any Lender under laws applicable to it (including the laws of the
United States of America and the State of Texas or any other jurisdiction whose
laws may be mandatorily applicable to the Agent or such Lender notwithstanding
the other provisions of this Agreement), then, in that event, notwithstanding
anything to the contrary in any of the Loan Documents or any agreement entered
into in

 

 

-12-

 



 

--------------------------------------------------------------------------------

connection with or as security for the Loans, it is agreed as follows: (a) the
aggregate of all consideration with constitutes interest under law applicable to
the Agent or any Lender that is contracted for, taken, reserved, charged or
received by the Agent or such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Loans shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by the Agent or such Lender on the principal amount of the Indebtedness (or, to
the extent that the principal amount of the Indebtedness shall have been or
would thereby be paid in full, refunded by the Agent or such Lender to the
borrowers; and (b) in the event that the maturity of the Loans is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to the Agent or any Lender may never include more than the maximum
amount allowed by such applicable law, and excess interest, if any provided for
in this Agreement or otherwise shall be canceled automatically by the Agent or
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by the Agent or such Lender on the principal
amount of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by the
Agent or such Lender to the Borrowers). All sums paid or agreed to be paid to
the Agent or any Lender for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by law applicable to the Agent or such
Lender, be amortized, prorated, allocated and spread throughout the stated term
of the Loans until payment in full so that the rate or amount of interest on
account of any Loans hereunder does not exceed the maximum amount allowed by
such applicable law. If at any time and from time to time (i) the amount of
interest payable to the Agent or any Lender on any date shall be computed at the
maximum rate allowable under law applicable to the Agent or such Lender pursuant
to this Section 2.6(f) and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to the Agent or such
Lender would be less than the amount of interest payable to the Agent or such
Lender computed at the maximum rate allowable under law applicable to the Agent
or such Lender, then the amount of interest payable to the Agent or such Lender
in respect of such subsequent interest computation period shall continue to be
computed at the maximum lawful rate applicable to the Agent or such Lender until
the total amount of interest payable to the Agent or such Lender shall equal the
total amount of interest which would have been payable to the Agent or such
Lender if the total amount of interest had been computed without giving effect
to this Section 2.6(f). To the extent that Chapter 303 of the Texas Finance Code
is relevant for the purpose of determining the maximum lawful rate applicable to
the Agent or a Lender, the Agent or such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to any
Borrower’s obligations hereunder.

(g)       PIK Interest. The interest due and payable on each Interest Payment
Date (herein referred to as “PIK Interest”) will be payable in kind as provided
in the next sentence. On each Interest Payment Date, any PIK Interest that is
then unpaid and that has not been previously added to the principal amount of
the Advances shall be added, on a pro rata basis, to each Advance, and amounts
so added shall thereafter be deemed to be a part of the principal amount of each
such Advance. If not sooner paid in cash, all accrued unpaid PIK Interest will
be due and payable in cash upon the earliest to occur of (i) the Final Maturity
Date,

 

 

-13-

 



 

--------------------------------------------------------------------------------

(ii) the prepayment of the Loan in accordance with Section 2.4(c), or (iii) the
date on which the Obligations are declared due and payable in accordance with
this Agreement.

                2.7          Cash Management.

(a)       All Deposit Accounts and Securities Accounts maintained by Parent and
its Subsidiaries are set forth on Schedule 2.7(a). Upon Agent’s request, Parent
shall and shall cause each of its Subsidiaries to (i) establish and maintain
cash management services of a type and on terms satisfactory to Agent at one or
more of the banks set forth on Schedule 2.7(a) (each a “Cash Management Bank”),
and shall request in writing and otherwise take such reasonable steps to ensure
that all of its and its Subsidiaries’ Account Debtors forward payment of the
amounts owed by them directly to such Cash Management Bank, and (ii) deposit or
cause to be deposited promptly, and in any event no later than the first
Business Day after the date of receipt thereof, all of their Collections
(including those sent directly by their Account Debtors to Parent or its
Subsidiaries) into a bank account in Agent’s name (a “Cash Management Account”)
at one of the Cash Management Banks. Agent reserves the right, in its sole
discretion, to require that any amounts received in any Cash Management Account
which may represent amounts that constitute trust funds (i.e., production taxes,
severance taxes, or payroll taxes) or amounts attributable to interests of third
Persons such as overriding royalty interest be segregated by such Cash
Management Bank and held in a separate account or otherwise as directed by
Agent.

(b)       Upon Agent’s request, each Cash Management Bank shall establish and
maintain Control Agreements with Agent and Borrowers. Each such Control
Agreement shall provide, among other things, that (i) the Cash Management Bank
will comply with any instructions originated by Agent directing the disposition
of the funds in such Cash Management Account without further consent by Parent
or its Subsidiaries, as applicable, (ii) the Cash Management Bank has no rights
of setoff or recoupment or any other claim against the applicable Cash
Management Account other than for payment of its service fees and other charges
directly related to the administration of such Cash Management Account and for
returned checks or other items of payment, and (iii) upon the instruction of the
Agent (an “Activation Instruction”), it will forward by daily sweep all amounts
in the applicable Cash Management Account to the Agent’s Account. Agent agrees
not to issue an Activation Instruction with respect to the Cash Management
Accounts or to give instructions to the Cash Management Bank directing the
disposition of funds in a Cash Management Account unless a Triggering Event has
occurred and is continuing at such time.

(c)       So long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may amend Schedule 2.7(a) to add or replace
a Cash Management Bank or Cash Management Account; provided, however, that (i)
such prospective Cash Management Bank shall be reasonably satisfactory to Agent,
and (ii) prior to the time of the opening of such Cash Management Account,
Parent (or its Subsidiary, as applicable) and such prospective Cash Management
Bank shall have executed and delivered to Agent a Control Agreement if requested
by the Agent. Parent (or its Subsidiaries, as applicable) shall close any of
their Cash Management Accounts (and establish replacement cash management
accounts in accordance with the foregoing sentence) promptly and in any event
within 30 days of notice from Agent that the creditworthiness of any Cash
Management Bank is no longer acceptable in Agent’s reasonable judgment, or as
promptly as practicable and in any event within 60 days of

 

 

-14-

 



 

--------------------------------------------------------------------------------

notice from Agent that the operating performance, funds transfer, or
availability procedures or performance of the Cash Management Bank with respect
to Cash Management Accounts or Agent’s liability under any Control Agreement
with such Cash Management Bank is no longer acceptable in Agent’s reasonable
judgment.

2.8       Crediting Payments. The receipt of any payment item by Agent (whether
from transfers to Agent by the Cash Management Banks pursuant to the Control
Agreements or otherwise) shall not be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to the Agent’s Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then Borrowers shall be deemed not to have made such payment and
interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into the Agent’s Account on a Business Day on or before 2:00
p.m. (Georgia time). If any payment item is received into the Agent’s Account on
a non-Business Day or after 2:00 p.m. (Georgia time) on a Business Day, it shall
be deemed to have been received by Agent as of the opening of business on the
immediately following Business Day; provided, however, Agent reserves the right,
in its sole discretion, to exclude from such provisional reduction and payment
the amount of any such payments that Agent determines may constitute trust funds
(e.g., production taxes, severance taxes, or payroll taxes) or amounts
attributable to interests of third Persons such as overriding royalty interests.

2.9       Designated Account. Agent is authorized to make the Advances, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder. Unless otherwise agreed by Agent and Administrative Borrower,
any Advance or Protective Advance requested by Borrowers and made by Agent or
the Lenders hereunder shall be made to the Designated Account.

2.10     Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Advances (including Protective
Advances and PIK Interest) made by Agent or the Lenders to Borrowers or for
Borrowers’ account, the Letters of Credit issued by Issuing Lender for
Borrowers’ account, and with all other payment Obligations hereunder or under
the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Group Expenses. In accordance
with Section 2.8, the Loan Account will be credited with all payments received
by Agent from Borrowers or for Borrowers’ account, including all amounts
received in the Agent’s Account from any Cash Management Bank. Agent shall
render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Administrative Borrower, Administrative
Borrower shall deliver to Agent written

 

 

-15-

 



 

--------------------------------------------------------------------------------

objection thereto describing the error or errors contained in any such
statements. Promptly after receipt of such written objection and Agent’s
evaluation thereof, the Agent shall credit the Loan Account for amounts (if any)
contained in such statements that Agent agrees were charged in error.

2.11     Fees. Borrowers shall pay to Agent, as and when due and payable under
the terms of the Fee Letter, the fees set forth in the Fee Letter.

                2.12     Letters of Credit.

 

(i)        Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to cause the Underlying Issuer to issue letters of credit for the
account of Borrowers (each, an “L/C”), whether by purchasing participations,
executing indemnities or reimbursement obligations, or otherwise (each such
undertaking, an “L/C Undertaking”) with respect to letters of credit issued by
an Underlying Issuer for the account of Borrowers; provided, however, that the
Issuing Lender in its sole discretion may decline to cause the issuance of any
L/C so requested. Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender and
Agent via hand delivery, telefacsimile, or other electronic method of
transmission reasonably in advance of the requested date of issuance, amendment,
renewal, or extension. Each such request shall be in form and substance
satisfactory to the Issuing Lender in its Permitted Discretion and shall specify
(i) the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the expiration date of
such Letter of Credit, (iv) the name and address of the beneficiary thereof (or
the beneficiary of the Underlying Letter of Credit, as applicable), and (v) such
other information (including, in the case of an amendment, renewal, or
extension, identification of the outstanding Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit. If requested by the Issuing Lender, Borrowers also shall
be an applicant under the application with respect to any Underlying Letter of
Credit that is to be the subject of an L/C Undertaking. No Letter of Credit
shall be issued if the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Advances less the Bank Product Reserve,
and less the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b).

Each Letter of Credit (and corresponding Underlying Letter of Credit) shall be
in form and substance acceptable to the Issuing Lender (in the exercise of its
Permitted Discretion), including the requirement that the amounts payable
thereunder must be payable in Dollars. If Issuing Lender is obligated to advance
funds under a Letter of Credit, Borrowers immediately shall reimburse such L/C
Disbursement to Issuing Lender by paying to Agent an amount equal to such L/C
Disbursement not later than 2:00 p.m., Georgia time, on the date that such L/C
Disbursement is made, if Administrative Borrower shall have received written or
telephonic notice of such L/C Disbursement prior to 1:00 p.m., Georgia time, on
such date, or, if such notice has not been received by Administrative Borrower
prior to such time on such date, then not later than 2:00 p.m., Georgia time, on
the Business Day that Administrative Borrower receives such notice, if such
notice is received prior to 1:00 p.m., Georgia time, on the date of receipt,
and, in the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, initially, shall
bear interest at the rate then

 

 

-16-

 



 

--------------------------------------------------------------------------------

applicable to Advances. To the extent an L/C Disbursement is deemed to be an
Advance hereunder, Borrowers’ obligation to reimburse such L/C Disbursement
shall be discharged and replaced by the resulting Advance. Promptly following
receipt by Agent of any payment from Borrowers pursuant to this paragraph, Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to Section 2.12(b) to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear.

(b)       Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrowers had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrowers on the date due as provided in Section 2.12(a), or of
any reimbursement payment required to be refunded to Borrowers for any reason.
Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each L/C Disbursement made by the
Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such Lender fails to make available to
Agent the amount of such Lender’s Pro Rata Share of each L/C Disbursement made
by the Issuing Lender in respect of such Letter of Credit as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and Agent (for
the account of the Issuing Lender) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.

(c)       Each Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Each Borrower agrees to be bound
by the Underlying Issuer’s regulations and interpretations of any Underlying
Letter of Credit or by Issuing Lender’s interpretations of any L/C issued by
Issuing Lender to or for such Borrower’s account, even though this
interpretation may be different from such Borrower’s own, and each Borrower
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrowers’ instructions

 

 

-17-

 



 

--------------------------------------------------------------------------------

or those contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Each Borrower understands that the L/C Undertakings may
require Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrowers against such Underlying Issuer.
Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless with respect to any loss, cost, expense (including reasonable
attorneys fees), or liability incurred by the Lender Group under any L/C
Undertaking as a result of the Lender Group’s indemnification of any Underlying
Issuer; provided, however, that no Borrower shall be obligated hereunder to
indemnify for any loss, cost, expense, or liability to the extent that it is
caused by the gross negligence or willful misconduct of the Issuing Lender or
any other member of the Lender Group. Each Borrower hereby acknowledges and
agrees that neither the Lender Group nor the Issuing Lender shall be responsible
for delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.

(d)       Each Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(e)       Any and all issuance charges, commissions, fees, and costs incurred by
the Issuing Lender relating to Underlying Letters of Credit shall be Lender
Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrower to Agent for the account of the Issuing Lender.

(f)        If by reason of (i) any change after the Interim Facility Effective
Date in any applicable law, treaty, rule, or regulation or any change in the
interpretation or application thereof by any Governmental Authority, or (ii)
compliance by the Underlying Issuer or the Lender Group with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i)        any reserve, deposit, or similar requirement is or shall be imposed
or modified in respect of any Letter of Credit issued hereunder, or

(ii)       there shall be imposed on the Underlying Issuer or the Lender Group
any other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may specify to be necessary to compensate the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Advances hereunder. The determination by Agent of any amount due
pursuant to this Section, as set forth in a certificate setting forth the

 

 

-18-

 



 

--------------------------------------------------------------------------------

calculation thereof in reasonable detail, shall, in the absence of manifest or
demonstrable error, be final and conclusive and binding on all of the parties
hereto.

                2.13     [Intentionally Deleted].

2.14     Capital Requirements. If, after the date hereof, any Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender pursuant to this Section for any reduction in return incurred more than
360 days prior to the date that such Lender notifies the Administrative Borrower
of such law, rule, regulation or guideline giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that if
such claim arises by reason of the adoption of or change in any law, rule,
regulation or guideline that is retroactive, then the 360-day period referred to
above shall be extended to include the period of retroactive effect thereof.

2.15      [Intentionally Deleted].

                2.16      Joint and Several Liability of Borrowers.
 
                                (a)       Each Borrower is accepting joint and
several liability hereunder and under the other Loan Documents in consideration
of the financial accommodations to be provided by the Lender Group under this
Agreement, for the mutual benefit, directly and indirectly, of each Borrower and
in consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.
 

(b)       Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.16), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

 

 

-19-

 



 

--------------------------------------------------------------------------------

(c)       If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d)       The Obligations of each Borrower under the provisions of this
Section 2.16 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever, subject
to applicable law.

(e)       Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.16 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this Section
2.16, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of each Borrower under
this Section 2.16 shall not be discharged except by performance and then only to
the extent of such performance. The Obligations of each Borrower under this
Section 2.16 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or any Agent or Lender.

(f)        Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep

 

 

-20-

 



 

--------------------------------------------------------------------------------

informed of Borrowers’ financial condition, the financial condition of other
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

(g)       Each Borrower waives all rights and defenses arising out of an
election of remedies by Agent or any Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Agent’s or such Lender’s rights of
subrogation and reimbursement against such Borrower by the operation of Section
580(d) of the California Code of Civil Procedure or otherwise.

(h)       Each Borrower waives all rights and defenses that such Borrower may
have because the Obligations are secured by Real Property. This means, among
other things:

(i)        Agent and Lenders may collect from such Borrower without first
foreclosing on any Real or Personal Property Collateral pledged by Borrowers.

(ii)       If Agent or any Lender forecloses on any Real Property Collateral
pledged by Borrowers:

(A)      Subject to applicable law, the amount of the Obligations may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price.

(B)      Agent and Lenders may collect from such Borrower even if Agent or
Lenders, by foreclosing on the Real Property Collateral, has destroyed any right
such Borrower may have to collect from the other Borrowers.

Subject to applicable law, this is an unconditional and irrevocable waiver of
any rights and defenses such Borrower may have because the Obligations are
secured by Real Property. These rights and defenses include, but are not limited
to, any rights or defenses based upon Section 580a, 580b, 580d or 726 of the
California Code of Civil Procedure.

(i)        The provisions of this Section 2.16 are made for the benefit of
Agent, Lenders and their respective successors and assigns, and may be enforced
by it or them from time to time against any or all Borrowers as often as
occasion therefor may arise and without requirement on the part of Agent,
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 2.16 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
2.16 will forthwith be reinstated in effect, as though such payment had not been
made.

(j)        Until the Obligations have been paid in full and all of the
Commitments terminated, each Borrower hereby agrees that it will not enforce any
of its rights of contribution

 

 

-21-

 



 

--------------------------------------------------------------------------------

or subrogation against any other Borrower with respect to any liability incurred
by it hereunder or under any of the other Loan Documents, any payments made by
it to Agent or Lenders with respect to any of the Obligations or any collateral
security therefor until such time as all of the Obligations have been paid in
full in cash. Any claim which any Borrower may have against any other Borrower
with respect to any payments to any Agent or Lender hereunder or under any other
Loan Documents are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.

(k)       Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).

3.            SECURITY AND ADMINISTRATIVE PRIORITY.

 

3.1       Collateral; Grant of Lien and Security Interest. (a) As security for
the full and timely payment and performance of all of the Obligations, to the
extent authorized by the Bankruptcy Court Orders, each of the Loan Parties
assigns, pledges and grants (or causes the assignment, pledge and grant in
respect of any indirectly owned assets) to Agent, for the benefit of Agent, Bank
Product Providers and the Lenders, a security interest in and to and Lien on all
of the property, assets or interests in property or assets of such Person, of
any kind or nature whatsoever, real or personal, now existing or hereafter
acquired or created, including, without limitation, all property of the Debtor’s
estates (within the meaning of the Bankruptcy Code) of such Loan Party, and all
accounts, inventory, goods, contract rights, instruments, documents, chattel
paper, patents, trademarks, copyrights and licenses therefor, general
intangibles, payment intangibles, letters of credit, letter-of-credit rights,
supporting obligations, machinery and equipment, real property, fixtures,
leases, all of the Stock of each Subsidiary of such Loan Party, all of the Stock
of all other Persons directly owned by such Loan Party, money, investment
property, deposit accounts, all commercial tort claims and all causes of action
arising under the Bankruptcy Code or otherwise, and all cash and non-cash
proceeds, rents, products and profits of any of collateral described above (all
property of the Loan Parties subject to the security interest referred to in
this Section 3.1(a) being hereafter collectively referred to as the
“Collateral”).

(b)       The Agent’s Liens and security interests in favor of Agent, Bank
Product Providers and the Lenders referred to in Section 3.1(a) hereof shall be
valid and perfected Liens

 

 

-22-

 



 

--------------------------------------------------------------------------------

and security interests in the Collateral, superior to all other Liens and
security interests in the Collateral, other than the Permitted Priority Liens.
Such Agent’s Liens and security interests and their priority shall remain in
effect until the Commitments hereunder have been terminated and the payment to
Agent, in cash, of the Obligations (including providing Bank Product
Collateralization with respect to the then existing Bank Products), in full.

(c)       Agent’s and Lenders’ Liens on the Collateral owned by the Loan Parties
and Agent’s and Lenders’ respective administrative claims shall be subject to
the prior payment of the following: (i) allowed, accrued, but unpaid
professional fees of Borrowers and the Committee (each to the extent consistent
with the Budget) which have accrued and been incurred prior to the occurrence of
an Event of Default which may and shall be paid after any such Event of Default
to the extent allowed by the Bankruptcy Court (the “Pre-Event of Default
Carve-Out Expenses”), (ii) allowed, accrued but unpaid professional fees and
expenses incurred by Borrowers and the Committee (each to the extent consistent
with the Budget) incurred in the Chapter 11 Case after an Event of Default (that
is not cured or waived) in an aggregate amount not to exceed $250,000
(collectively, the “Post-Event of Default Carve-Out Expenses”), and (iii) fees
payable to the Office of the United States Trustee pursuant to 28 U.S.C. § 1930
and to the clerk of the Bankruptcy Court (collectively, with the Pre-Event of
Default Carve-Out Expenses and the Post-Event of Default Carve-Out Expenses, the
“Carve-Out Expenses”), provided that the Carve-Out Expenses shall not include
any other claims that are or may be senior to or pari passu with any of the
Carve-Out Expenses or any professional fees and expenses of a Chapter 7 trustee
and, provided, further, that Carve-Out Expenses shall not include any fees or
disbursements (A) arising after the conversion of any of the Chapter 11 Cases to
a case under Chapter 7 of the Bankruptcy Code or (B) except as permitted by
Section 7.13, any fees or disbursements related to the investigation of,
preparation for, or commencement or prosecution of investigation of prepetition
secured claims.

3.2       Administrative Priority. Each of the Loan Parties agrees for itself
that, subject to the terms of the Bankruptcy Court Orders, the Obligations of
such Person and the adequate protection claims granted pursuant to the
Bankruptcy Court Orders shall constitute allowed superpriority administrative
expenses in the Chapter 11 Cases, having priority over any and all
administrative expense claims, adequate protection claims and all other claims
against the Debtors, now existing or hereafter arising, of any kind whatsoever,
including without limitation, all claims arising under sections 105, 326, 328,
330, 331, 503(b), 506(c), 507(a), 507(b), 546, 726, 1113 or 1114 and any other
provision of the Bankruptcy Code or otherwise, whether or not such expenses or
claims may become secured by a judgment lien or other non-consensual lien, levy
or attachment, subject only to the prior payment of Carve-Out Expenses.

3.3       Grants, Rights and Remedies. The Agent’s Liens and security interests
granted pursuant to Section 3.1(a) hereof and the administrative priority
granted pursuant to Section 3.2 hereof may be independently granted by the Loan
Documents and by other Loan Documents hereafter entered into. This Agreement,
the Bankruptcy Court Orders and such other Loan Documents supplement each other,
and the grants, priorities, rights and remedies of the Agents and the Lenders
hereunder and thereunder are cumulative.

3.4       No Filings Required. The Agent’s Liens and security interests referred
to herein shall be deemed valid and perfected by entry of the Interim Bankruptcy
Court or the Final

 

 

-23-

 



 

--------------------------------------------------------------------------------

Bankruptcy Court Order, as the case may be, and entry of the Interim Bankruptcy
Court or the Final Bankruptcy Court Order shall have occurred before the date of
any Loan. Agent shall not be required to file any financing statements,
mortgages, certificates of title, notices of Lien or similar instruments in any
jurisdiction or filing office or to take any other action in order to validate
or perfect the Lien and security interest granted by or pursuant to this
Agreement or the Interim Bankruptcy Court or the Final Bankruptcy Court Order,
as the case may be, or any other Loan Document; provided, that Agent shall be
permitted to file any financing statements, mortgages, certificates of title,
notices of Lien or similar instruments in any jurisdiction or filing office or
to take any other action with respect to the Lien and security interest granted
by or pursuant to this Agreement (and the Budget shall be deemed to have been
increased to account for any costs incurred by or charged to Borrowers for any
such action).

3.5       Survival. The Agent’s Liens, lien priority, administrative priorities
and other rights and remedies granted to Agent and the Lenders pursuant to this
Agreement, the Bankruptcy Court Orders and the other Loan Documents
(specifically including, but not limited to, the existence, perfection and
priority of the Liens and security interests provided herein and therein, and
the administrative priority provided herein and therein) shall not be modified,
altered or impaired in any manner by any other financing or extension of credit
or incurrence of Indebtedness by any Loan Party (pursuant to Section 364 of the
Bankruptcy Code or otherwise), or by any dismissal or conversion of any of the
Chapter 11 Cases, or by any other act or omission whatsoever. Without
limitation, notwithstanding any such order, financing, extension, incurrence,
dismissal, conversion, act or omission:

(a)       except for the Carve-Out Expenses, no costs or expenses of
administration which have been or may be incurred in the Chapter 11 Cases or any
conversion of the same or in any other proceedings related thereto, and no
priority claims, are or will be prior to or on parity with any claim of Agent
and the Lenders against any Loan Party in respect of any Obligation;

(b)       on and after the Final Bankruptcy Court Order Entry Date, the Liens in
favor of Agent, Bank Product Providers and the Lenders set forth in Section
3.1(a) hereof shall constitute valid and perfected first priority Liens and
security interests, subject only to Permitted Priority Liens; and

(c)       the Agent’s Liens in favor of Agent, Bank Product Providers and the
Lenders set forth herein and in the other Loan Documents shall continue to be
valid and perfected without the necessity that Agent file financing statements,
mortgages, certificates of title or otherwise perfect its Lien under applicable
non-bankruptcy law.

3.6       Further Assurances. The Loan Parties shall take any other actions
reasonably requested by Agent and the Lenders from time to time to cause the
attachment, perfection and first priority of, and the ability of Agent and the
Lenders to enforce, the security interest of Agent and the Lenders in any and
all of the Collateral, including, without limitation, (a) executing and
delivering any requested security agreement, pledge agreement or Mortgage, (b)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the Uniform Commercial Code or other
applicable law, to the extent, if any, that any Loan Party’s signature thereon
is required therefor, (c) causing Agent’s name to be noted as secured party on
any certificate of title for a titled good if such notation is a condition to
attachment,

 

 

-24-

 



 

--------------------------------------------------------------------------------

perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (d) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of Agent to enforce, the security interest of Agent in such Collateral,
and (e) obtaining the consents and approvals of any Governmental Authority or
third party, including, without limitation, any consent of any licensor, lessor
or other person obligated on Collateral, and taking all actions required by any
earlier versions of the Uniform Commercial Code or by other law, as applicable
in any relevant jurisdiction (and the Budget shall be deemed to have been
increased to account for any costs incurred by or charged to the Loan Parties
for any such action).

4.             CONDITIONS; TERM OF AGREEMENT.

 

4.1       Conditions Precedent to Interim Facility Effectiveness and Final
Facility Effectiveness. The obligation of each Lender to make its extensions of
credit provided for hereunder is subject to the fulfillment, to the satisfaction
of Agent and each Lender, of each of the conditions precedent to Interim
Facility Effectiveness and Final Facility Effectiveness set forth on Schedule
4.1 attached to this Agreement.

4.2       Conditions Precedent to all Extensions of Credit. The obligation of
the Lender Group (or any member thereof) to make any Advance (or to extend any
other credit hereunder) at any time shall be subject to the following conditions
precedent:

(a)       the representations and warranties of Parent or its Subsidiaries
contained in this Agreement or in the other Loan Documents or other certificate
or other writing delivered to the Agent or any Lender pursuant hereto or thereto
shall be true and correct in all respects on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date);

(b)       no Default or Event of Default shall have occurred and be continuing
on the date of such extension of credit, nor shall either result from the making
thereof;

(c)       no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
Borrower, Agent, or any Lender;

(d)       to the extent permitted by the Bankruptcy Court Orders, Borrowers
shall have paid all Lender Group Expenses and Fees pursuant to Section 2.11 then
payable by Borrowers pursuant to this Agreement and the other Loan Documents,
unless otherwise waived by Agent and the Lenders;

(e)       the making of such Loan shall not contravene any law, rule or
regulation applicable to the Agent or any Lender;

(f)        Agent shall have received a notice of borrowing pursuant to Section
2.3 hereof; and

 

 

-25-

 



 

--------------------------------------------------------------------------------

                        (g)       no Material Adverse Change shall have occurred
since the Filing Date.

4.3       Term. This Agreement shall become effective upon the Interim Facility
Effective Date and continue in full force and effect for a term ending on the
Final Maturity Date. The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

4.4       Effect of Termination. On the date of termination of this Agreement,
all Obligations (including contingent reimbursement obligations of Borrowers
with respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including the requirement that Borrower provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization). No termination of
this Agreement, however, shall relieve or discharge Parent or its Subsidiaries
of their duties, Obligations, or covenants hereunder or under any other Loan
Document and Agent’s Liens in the Collateral shall remain in effect until all
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit hereunder have been terminated. When this Agreement has been
terminated and all of the Obligations have been paid in full and the Lender
Group’s obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, Agent will, at Borrowers’ sole expense, without
recourse, representation or warranty, execute and deliver any termination
statements, lien releases, mortgage releases, re-assignments of trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent with respect to the Obligations (and the
Budget shall be deemed to have been increased to account for any costs charged
to Borrower for any such action).

4.5       Early Termination by Borrowers. Borrowers have the option, at any time
upon 10 days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by paying to Agent, in cash, the Obligations
(including (a) providing Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage and (b) providing Bank Product
Collateralization with respect to the then existing Bank Products), in full. If
Borrowers have sent a notice of termination pursuant to the provisions of this
Section, then the Commitments shall terminate and Borrowers shall be obligated
to repay the Obligations (including (a) providing Letter of Credit
Collateralization with respect to the then existing Letter of Credit Usage and
(b) providing Bank Product Collateralization with respect to the then existing
Bank Products), in full on the date set forth as the date of termination of this
Agreement in such notice.

5.             REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties with respect to itself and
its property to the Lender Group which shall be true, correct, and complete, in
all respects, as of the date hereof, and at and as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier date
which shall have

 

 

-26-

 



 

--------------------------------------------------------------------------------

been true, correct and complete as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

5.1       No Encumbrances. Schedule 5.1 sets forth all Real Property (other than
Oil and Gas Properties) owned, leased, subleased or used by Parent or any of its
Subsidiaries as of the Interim Facility Effective Date. Parent and its
Subsidiaries have good and defensible title to, or a valid leasehold interest
in, their personal property assets and good and marketable title to, or a valid
leasehold interest in, their Real Property (other than Oil and Gas Properties),
in each case, free and clear of Liens except for Permitted Liens. Schedule 5.1
also describes any purchase options, rights of first refusal or other similar
contractual rights in favor of Parent or any of its Subsidiaries pertaining to
any Real Property (other than Oil and Gas Properties) owned or leased by Parent
or any of its Subsidiaries as of the Interim Facility Effective Date. No portion
of any Real Property (other than Oil and Gas Properties) has suffered any
material damage by fire or other casualty loss which has not heretofore been
repaired and restored in all material respects to its original condition or
otherwise remedied. All material permits required to have been issued or
appropriate to enable the Real Property (other than Oil and Gas Properties) to
be lawfully occupied and used for all of the purposes for which they are
currently occupied and used have been lawfully issued and are in full force and
effect in all material respects.

5.2       Margin Stock. Neither Parent nor any of its Subsidiaries is engaged,
nor will it engage, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin security” as such terms are defined in Regulation U of the Federal
Reserve Board as now and from time to time hereafter in effect (such securities
being referred to herein as “Margin Stock”). Neither Parent nor any of its
Subsidiaries owns any Margin Stock, and none of the proceeds of the Advances or
other extensions of credit under this Agreement will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or carry any Margin Stock or for any other purpose which might cause
any of the Advances or other extensions of credit under this Agreement to be
considered a “purpose credit” within the meaning of Regulation T, U or X of the
Federal Reserve Board.

5.3       Brokers. No broker or finder acting on behalf of any Borrower brought
about the obtaining, making or closing of the Loans and no Borrower has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

5.4       Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a)       The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of Parent and each of its Subsidiaries is set forth
on Schedule 5.4(a) (as such Schedule may be updated from time to time to reflect
changes permitted to be made under Section 7.5).

(b)       The chief executive office of Parent and each of its Subsidiaries is
located at the address indicated on Schedule 5.4(b) (as such Schedule may be
updated from time to time to reflect changes permitted to be made under Section
7.5).

 

 

-27-

 



 

--------------------------------------------------------------------------------

(c)       Parent’s and each of its Subsidiaries’ tax identification numbers and
organizational identification numbers, if any, are identified on Schedule 5.4(c)
(as such Schedule may be updated from time to time to reflect changes permitted
to be made under Section 7.5).

(d)       As of the Interim Facility Effective Date, Parent and its Subsidiaries
do not hold any commercial tort claims, except as set forth on Schedule 5.4(d).

5.5       Due Organization and Qualification; Compliance with Laws;
Subsidiaries.

(a)       Each Borrower is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization and qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to result in a Material Adverse Change.

(b)       Set forth on Schedule 5.5(b), is a complete and accurate description
of the authorized capital Stock of each Borrower, by class, and, as of the
Interim Facility Effective Date, a description of the number of shares of each
such class that are issued and outstanding. Other than as described on Schedule
5.5(b), there are no subscriptions, options, warrants, or calls relating to any
shares of each Borrower’s capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument. No Borrower is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital Stock or any security convertible
into or exchangeable for any of its capital Stock. Sufficient shares of Common
Stock have been (and will remain) authorized and reserved for the Lenders, free
from pre-emptive rights, for the purpose of enabling Borrowers to satisfy any
obligation to issue Common Stock upon the exercise of the Warrants.

(c)       Set forth on Schedule 5.5(c) (as such Schedule may be updated from
time to time to reflect changes permitted to be made under Section 6.15), is a
complete and accurate list of Parent’s direct and indirect Subsidiaries,
showing: (i) the jurisdiction of their organization, (ii) the number of shares
of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (iii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by the applicable Borrower.
Borrowers have no joint ventures or similar arrangements with any Person. All of
the outstanding capital Stock of each such Subsidiary has been validly issued
and is fully paid and non-assessable.

(d)       Except as set forth on Schedule 5.5(d), there are no subscriptions,
options, warrants, or calls relating to any shares of Parent’s Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Neither Parent nor any of its
Subsidiaries are subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Parent’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.

(e)       (i)        Neither Parent nor any of its Subsidiaries are in violation
of any law, statute, regulation, ordinance, judgment, order, or decree
applicable to it (other than (A) Environmental Law which is addressed in Section
5.11 below and (B) as set forth below in subclause (ii)), which violation could
reasonably be expected to cause a Material Adverse Change.

 

 

-28-

 



 

--------------------------------------------------------------------------------

(ii)       Neither Parent nor any of its Subsidiaries have violated any laws or
failed to obtain any material license, permit, franchise or other authorization
from any Governmental Authority necessary for the ownership of any of its Oil
and Gas Properties or the conduct of its business. The Oil and Gas Properties of
Parent and its Subsidiaries (and assets and properties utilized therewith) have
been maintained, operated and developed in a good and workmanlike manner and in
substantial conformity with all applicable laws and all rules, regulations and
orders of all Governmental Authorities having jurisdiction and in substantial
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of such Oil and Gas Properties (except such
non-conformity arising solely by virtue of the filing of the Chapter 11 Cases);
specifically in this connection, (A) no Oil and Gas Property of Parent (or any
of its Subsidiaries) with a Total Reserve Value in excess of $100,000 is subject
to having allowable production reduced below the full and regular allowable
production (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) prior to
the Interim Facility Effective Date and (B) none of the wells comprising a part
of such Oil and Gas Properties (or assets and properties utilized therewith) is
deviated from the vertical by more than the maximum permitted by applicable
laws, regulations, rules and orders of any Governmental Authority, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, such Oil and Gas Properties (or in the case of wells located
on Real Property utilized therewith, such utilized Real Property) covered by the
leases.

            5.6          Due Authorization; No Conflict.
 

(a)       As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the Loan Documents to which it is a party have
been duly authorized by all necessary action on the part of such Borrower and
such Borrower, subject to the entry and terms of the Bankruptcy Court Orders,
has full power and authority to own and hold under lease its property and to
conduct its business substantially as currently conducted by it.

(b)       As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the other Loan Documents to which it is a party
do not and will not (i) violate any provision of federal, state, or local law or
regulation applicable to any Borrower, the Governing Documents of any Borrower,
or any order, judgment, or decree of any court or other Governmental Authority
binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Borrower (other than defaults arising solely by virtue
of the filing of the Chapter 11 Cases) or require any approval or consent of any
Person under any Material Contract of any Borrower, other than consents or
approvals that have been obtained and that are still in force and effect or
which, if not obtained, would not result in a Material Adverse Change since the
Filing Date, (iii) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any properties or assets of Borrower, other than
Permitted Liens, or (iv) require any approval of any Borrower’s equityholders,
other than approvals that have been obtained and that are still in force and
effect.

 

 

-29-

 



 

--------------------------------------------------------------------------------

(c)       Except for the Final Bankruptcy Court Order, no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for (i) the execution, delivery and performance by each
Loan Party of this Agreement and the other Loan Documents to which it is a
party, (ii) the pledge or grant by the Loan Parties of the Liens created in
favor of Agent, Bank Product Providers and the Lenders pursuant to this
Agreement or any of the Loan Documents or (iii) the exercise by Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created pursuant to this Agreement, any of the Loan Documents or created or
provided for by applicable law), except as may be required, in connection with
the disposition of any pledged Collateral, by laws generally affecting the
offering and sale of securities.

(d)       Subject to the entry of the Bankruptcy Court Orders, as to each
Borrower, this Agreement and the other Loan Documents to which such Borrower is
a party, and all other documents contemplated hereby and thereby, when executed
and delivered by such Borrower will be the legally valid and binding obligations
of such Borrower, enforceable against such Borrower in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(e)        [Intentionally Deleted]

(f)        The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor and each Guarantor, subject to the entry
and terms of the Bankruptcy Court Orders, has full power and authority to own
and hold under lease its property and to conduct its business substantially as
currently conducted by it.

(g)       The execution, delivery, and performance by each Guarantor of the Loan
Documents to which it is a party do not and will not (i) violate any provision
of federal, state, or local law or regulation applicable to such Guarantor, the
Governing Documents of such Guarantor, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Guarantor, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any Material Contract of such Guarantor (other than with
respect to defaults arising solely by virtue of the filing of the Chapter 11
Cases) or require any approval or consent of any Person under any Material
Contract of such Guarantor, other than consents or approvals that have been
obtained and that are still in force and effect, or which, if not obtained,
would not result in a Material Adverse Change since the Filing Date, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of such Guarantor, other than Permitted
Liens, or (iv) require any approval of such Guarantor’s equityholders other than
approvals that have been obtained and that are still in force and effect.

(h)       Except for the Bankruptcy Court Orders, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for (i) the execution, delivery and performance by each Guarantor of
this Agreement and the other Loan Documents to which such Guarantor is a party,
(ii) the pledge or grant by each Guarantor or any or its Subsidiaries of the
Liens created in favor of Agent, Bank Product Providers and the

 

 

-30-

 



 

--------------------------------------------------------------------------------

Lenders pursuant to this Agreement or any of the Loan Documents or (iii) the
exercise by Agent of any rights or remedies in respect of any Collateral
(whether specifically granted or created pursuant to this Agreement, any of the
Loan Documents or created or provided for by applicable law), except as may be
required, in connection with the disposition of any pledged Collateral, by laws
generally affecting the offering and sale of securities.

(i)        Subject to the entry of the Bankruptcy Court Orders, the Loan
Documents to which each Guarantor is a party, and all other documents
contemplated hereby and thereby, when executed and delivered by such Guarantor
will be the legally valid and binding obligations of such Guarantor, enforceable
against such Guarantor in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

(j)            No Default or Event of Default exists.

5.7       Litigation. Other than those matters disclosed on Schedule 5.7 and
other than matters arising after the Interim Facility Effective Date that
reasonably could not be expected to result in a Material Adverse Change, there
are no actions, suits, or proceedings pending or, to the best knowledge of each
Borrower, threatened against any Borrower.

               5.8         No Material Adverse Change.

 

(a)       All financial statements relating to Parent and its Subsidiaries that
have been delivered by Borrowers to the Lender Group have been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to year-end audit adjustments) and
present fairly in all material respects, Parent’s and its Subsidiaries’
financial condition as of the date thereof and results of operations for the
period then ended. There has not been a Material Adverse Change with respect to
Parent and its Subsidiaries since the Filing Date.

(b)       The Projections, including any Projections delivered on or before the
Interim Facility Effective Date, when submitted to Agent as required pursuant to
the Loan Documents represent Borrowers’ good faith estimate of the future
revenue and expenses of Parent and its consolidated Subsidiaries for the periods
set forth therein based on assumptions believed by Borrowers to be reasonable at
the time of delivery thereof to Agent (it being understood that such projections
and forecasts are subject to uncertainties and contingencies, many of which are
beyond the control of Parent and its Subsidiaries and no assurances can be given
that such projections or forecasts will be realized and further understood that
projections concerning (i) volumes attributable to the Oil and Gas Properties
and production and cost estimates contained in the Projections and (ii) case
administration expenses (including professional fees) are necessarily based upon
third-party professional opinions, estimates and projections and that Parent and
its Subsidiaries do not warrant that such opinions, estimates and projections
will ultimately prove to have been accurate, provided that all such Projections
shall be prepared in good faith based upon assumptions believed by Borrowers to
be reasonable at the time of the delivery thereof to Agent and consistent with
industry standards).

 

 

-31-

 



 

--------------------------------------------------------------------------------

5.9       Fraudulent Transfer. No transfer of property is being made by Parent
or any of its Subsidiaries and no obligation is being incurred by Parent or any
of its Subsidiaries in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Parent or its Subsidiaries.

5.10     Employee Benefits. None of Parent, any of its Subsidiaries, or any of
their ERISA Affiliates maintains or contributes to any Pension Plan,
Multiemployer Plan or other Defined Benefit Plan.

                5.11     Environmental Condition. Except as set forth on
Schedule 5.11,

 

(a)       Parent, its Subsidiaries and their businesses, operations, Real
Property and real property formerly owned, leased, operated, managed, or
occupied by Parent, its Subsidiaries or any of their predecessors in interest
(the “Former Real Property”) are and have at all times during Borrowers’ or any
Subsidiary’s ownership, lease, operation, management, occupation or use thereof
been in material compliance with any applicable Environmental Laws;

(b)       Parent and its Subsidiaries have obtained all material permits
required for the conduct of their business and operations, and the ownership,
operation and use of the Real Property, under all applicable Environmental Laws
(the “Environmental Permits”). Parent and its Subsidiaries are in material
compliance with the terms and conditions of such Environmental Permits, and all
such Environmental Permits are valid and in good standing. No material
expenditures or operational adjustments are reasonably anticipated to be
required to remain in compliance with the terms and conditions of, or to renew
or modify such Environmental Permits;

(c)       There has been no Release or threatened Release or any handling,
management, generation, treatment, storage or disposal of Hazardous Materials
on, at, under or from any Real Property or Former Real Property that has
resulted in, or is reasonably likely to result in, a material Environmental
Liability for Parent or any of its Subsidiaries;

(d)       There is no material Environmental Action or Environmental Liability
pending or, to the knowledge of Parent or its Subsidiaries, threatened against
Parent or its Subsidiaries, or relating to the Real Property or Former Real
Property or relating to the operations of Parent or its Subsidiaries, and, to
the knowledge of Parent or its Subsidiaries, there are no actions, activities,
circumstances, conditions, events or incidents that are reasonably likely to
form the basis of such an Environmental Action or Environmental Liability;

(e)       Neither Parent nor any of its Subsidiaries is conducting, financing or
is obligated to perform any material Response Action or otherwise incur any
material expense under Environmental Law pursuant to any Environmental Action or
agreement by which it is bound or has expressly assumed by contract or
agreement;

(f)        No Real Property or facility owned, operated or leased by Parent or
any of its Subsidiaries and, to the knowledge of Parent or any of its
Subsidiaries, no Former Real Property is (i) listed or proposed for listing on
the National Priorities List as defined in and promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§9601 et seq. (“CERCLA”) or (ii) included on any similar list

 

 

-32-

 



 

--------------------------------------------------------------------------------

maintained by any Governmental Authority that indicates that Parent or any of
its Subsidiaries has or may have an obligation to undertake any material
Response Action;

(g)       No Environmental Lien has been recorded or, to the knowledge of Parent
or any of its Subsidiaries, threatened with respect to any Real Property;

(h)       The execution, delivery and performance of this Agreement, the other
Loan Documents and the other transactions contemplated hereby and thereby will
not require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup obligations pursuant to any requirement of
Governmental Authority or any other Environmental Law;

(i)        Parent and its Subsidiaries have made available to the Lenders all
material records and files in the possession, custody or control of, or
otherwise reasonably available to, Parent or its Subsidiaries concerning
compliance with or liability or obligation under Environmental Law, including
those concerning the condition of the Real Property or the existence of
Hazardous Materials at the Real Property or Former Real Property; and

(j)        None of the matters disclosed in Schedule 5.11, individually or in
the aggregate, is reasonably likely to cause a Material Adverse Change.

5.12     Intellectual Property. Except with respect to Seismic Licenses, Parent
and each of its Subsidiaries own, or hold licenses in, all trademarks, trade
names, copyrights, patents, patent rights, and licenses that are necessary to
the conduct of its business as currently conducted, and attached hereto as
Schedule 5.12 (as updated from time to time) is a true, correct, and complete
listing of all material patents, patent applications, trademarks, trademark
applications, copyrights, and copyright registrations as to which Parent or one
of its Subsidiaries is the owner or is an exclusive licensee; provided, however,
that Borrowers may amend Schedule 5.12 to add additional property so long as
such amendment occurs by written notice to Agent not less than 10 days before
the date on which Parent or any of its Subsidiaries acquires any such property
after the Interim Facility Effective Date.

5.13     Leases. Parent and its Subsidiaries enjoy good and defensible title
under all leases covering any Proved Oil and Gas Property with a Total Reserve
Value in excess of $100,000 and any other Real Property material to their
business and to which they are parties or under which they are operating, and
all of such leases are valid and subsisting and no material default by Parent or
its Subsidiaries exists under any of them except any defaults arising solely by
virtue of the filing of the Chapter 11 Cases). Except as set forth on Schedule
5.13, there are no leases, subleases, contracts or other operating agreements
that allocate operating expenses to Parent or any of its Subsidiaries in excess
of its working interest of record in the particular Oil and Gas Property subject
to such lease, the sublease, contract or other operating agreement.

5.14     Deposit Accounts and Securities Accounts. Set forth on Schedule 5.14 is
a listing of all of Parent’s and its Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person. So long as no Default or Event of Default has occurred and is
continuing,

 

 

-33-

 



 

--------------------------------------------------------------------------------

Borrowers may amend Schedule 5.14 to add or replace a Deposit Account or
Securities Account; provided, however, that (i) such prospective bank or
securities intermediary shall be reasonably satisfactory to Agent, and (ii)
prior to the time of the opening of such Deposit Account or Securities Account,
Parent (or its Subsidiaries, as applicable) and such prospective bank or
securities intermediary shall have executed and delivered to Agent a Control
Agreement.

5.15     Complete Disclosure. Subject to Section 5.8(b) as to the Projections,
none of the factual information (taken as a whole) furnished by or on behalf of
Parent or its Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents,
or any transaction contemplated herein or therein contains any material
misstatement of fact, or omits to state any material fact necessary to make such
information not misleading in any material respect, at such time in light of the
circumstances under which such information was provided.

5.16     Indebtedness. Set forth on Schedule 5.16 is a true and complete list of
all Indebtedness of Parent and its Subsidiaries outstanding immediately prior to
the Interim Facility Effective Date that is to remain outstanding after the
Interim Facility Effective Date and such Schedule accurately sets forth the
aggregate principal amount of such Indebtedness and the principal terms thereof.

5.17     Material Contracts. Set forth on Schedule 5.17 is a description of all
Material Contracts of Parent and its Subsidiaries, showing the parties and
principal subject matter thereof and amendments and modifications thereto;
provided, however, that Borrowers may amend Schedule 5.17 to add additional
Material Contracts so long as such amendment of Schedule 5.17 occurs by written
notice to Agent not less than 5 days after the date on which Parent or its
Subsidiary enters into such Material Contract after the Interim Facility
Effective Date. Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change and except as may have resulted solely from the filing of the Chapter 11
Cases, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against Parent or its Subsidiary and, to the best of Parent’s
knowledge, each other Person that is a party thereto in accordance with its
terms, (b) has not been otherwise amended or modified (other than amendments or
modifications permitted by Section 7.7(c)), and (c) is not in default due to the
action or inaction of Parent or any of its Subsidiaries.

5.18     Government Regulation. Neither Parent or any of its Subsidiaries is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940 as amended. Neither Parent nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act, or any other federal or state statute that
restricts or limits its ability to incur Indebtedness or to perform its
obligations hereunder. The Advances and the other transactions contemplated
hereunder, the application of the proceeds thereof and repayment thereof comply
in all material respects with any such statute or any rule, regulation or order
issued by the SEC.

 

5.19

Foreign Assets Control Regulations, Etc.

 

 

-34-

 



 

--------------------------------------------------------------------------------

(a)       Neither Parent nor any of its Subsidiaries is in violation in any
material respect of the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

(b)       Neither Parent nor any of its respective Subsidiaries (i) is, or will
become, a Person described or designated in the Specially Designated Nationals
and Blocked Persons List of the Office of Foreign Assets Control or in Section 1
of the Anti Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person.
Parent and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.

(c)       No part of the proceeds from the loans made hereunder will be used by
Borrowers, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.20     Insurance and Bonds. Schedule 5.20 lists all insurance policies of any
nature maintained for current occurrences by Borrowers, as well as a summary of
the terms of each such policy. No Borrower is in default of any obligation under
any such policy except any default arising solely by virtue of the filing of the
Chapter 11 Cases. Except as set forth on Schedule 5.20, all such policies are in
full force and effect, all premiums with respect thereto covering all periods up
to and including the Interim Facility Effective Date have been paid, and no
notice of cancellation or termination has been received with respect to any such
policy. Schedule 5.20 contains an accurate and complete description of all
performance bonds related to operations on or pertaining to the Oil and Gas
Properties of Parent and its Subsidiaries as of the Interim Facility Effective
Date. Such bonds and insurance policies are sufficient for compliance with all
requirements of law and of all agreements to which Parent and each of its
Subsidiaries is a party; are valid, outstanding and enforceable policies;
provide adequate coverage in at least such amounts and against at least such
risks (but including in any event public liability) as are required by
Governmental Authorities and/or usually insured or bonded against in the same
general area by companies engaged in the same or a similar business for the
assets and operations of Parent and its Subsidiaries; will remain in full force
and effect through the respective dates set forth in Schedule 5.20 without the
payment of additional premiums except as set forth on Schedule 5.20; and will
not in any way be affected by, or terminate or lapse by reason of, the
transactions contemplated by this Agreement.

5.21     Government Contracts. Except as set forth in Schedule 5.21, neither
Parent nor any of its Subsidiaries is a party to any contract or agreement with
any Governmental Authority and no Account of either Parent or any of its
Subsidiaries is subject to the Federal Assignment of Claims Act, as amended (31
U.S.C. Section 3727).

5.22     Taxes. All federal, state and other material tax returns, reports and
statements, including information returns, required by any Governmental
Authority to be filed by Parent and its Subsidiaries have been filed with the
appropriate Governmental Authority (and all such returns, reports and statements
accurately reflect in all material respects all liabilities of Parent

 

 

-35-

 



 

--------------------------------------------------------------------------------

and each of its Subsidiaries for the periods covered thereby) and all charges
have been paid prior to the date on which any fine, penalty, interest or late
charge may be added thereto for nonpayment thereof (or any such fine, penalty,
interest, late charge or loss has been paid), excluding charges or other amounts
that are subject to a Permitted Protest. Proper and accurate amounts have been
withheld by Parent and its Subsidiaries from its respective employees for all
periods in full and complete compliance with all applicable federal, state,
local and foreign law and such withholdings have been timely paid to the
respective Governmental Authorities. Schedule 5.22 sets forth as of the Interim
Facility Effective Date those taxable years for which Parent’s and its
Subsidiaries’ tax returns are currently being audited by the IRS or any other
applicable Governmental Authority and any assessments or threatened assessments
in connection with such audit, or otherwise currently outstanding. As of the
Interim Facility Effective Date and except as set forth on Schedule 5.22, there
is no action, suit, proceeding, investigation, audit or claim now pending or
threatened by any authority regarding any taxes relating to Parent or its
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to cause a Material Adverse Change or to result in a material
liability to Parent or its Subsidiaries. Except as described on Schedule 5.22,
neither Parent nor any of its Subsidiaries has executed or filed with the IRS or
any other Governmental Authority any agreement or other document extending, or
having the effect of extending, the period for assessment or collection of any
charges or other amounts. None of Parent or its Subsidiaries and their
respective predecessors are liable for any charges or other amounts: (a) under
any agreement (including any tax sharing agreements) or (b) to Parent’s or its
Subsidiaries’ knowledge, as a transferee. As of the Interim Facility Effective
Date, neither Parent nor its Subsidiaries has agreed or been requested to make
any adjustment under IRC Section 481(a), by reason of a change in accounting
method or otherwise, which could cause a Material Adverse Change.

5.23     Gas, Imbalances, Prepayments. As of the date hereof, except as set
forth on Schedule 5.23, on a net basis there are no gas imbalances, take-or-pay
or other similar arrangement or any prepayment with respect to any of the Oil
and Gas Properties that would require Parent or any of its Subsidiaries either
to make cash settlements for such production or to deliver Hydrocarbons produced
from the Oil and Gas Properties at some future time in any case without then or
thereafter receiving full payment therefor exceeding, during any monthly period,
two percent (2%) of the current aggregate monthly gas production for such
monthly period from the Oil and Gas Properties of Parent and its Subsidiaries.

5.24     Swap Agreements. Schedule 5.24 sets forth, as of the Interim Facility
Effective Date, a true and complete list of all Swap Agreements (including any
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of Hydrocarbons or
other commodities) of Borrowers, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), all
credit support agreements relating thereto (including any margin required or
supplied), and the counterparty to each such agreement.

5.25      Location of Real Property and Leased Premises.

(a)       Schedule 5.25 lists completely and correctly as of the Interim
Facility Effective Date all Oil and Gas Properties that are Real Property
whether leased or owned by

 

 

-36-

 



 

--------------------------------------------------------------------------------

Parent (and its Subsidiaries, as applicable) and the respective addresses (if
any), counties and states thereof.

(b)       Parent and each of its Subsidiaries have good and defensible title to
all of their Oil and Gas Properties set forth on Schedule 5.25 which constitute
Real Property and good and defensible title to all of their Oil and Gas
Properties which constitute personal property, except for (i) such imperfections
of title which do not in the aggregate materially detract from the value thereof
to, or the use thereof in, the business of Borrowers or (ii) Permitted Liens.
The quantum and nature of the interest of Parent and its Subsidiaries in and to
the Oil and Gas Properties as set forth in the most recent Reserve Report
includes the entire interest of Parent and its Subsidiaries in such Oil and Gas
Properties as of the date of such applicable Reserve Report, and are complete
and accurate in all material respects as of the date of such applicable Reserve
Report; and there are no “back-in” or “reversionary” interests held by third
parties which could materially reduce the interest of any Borrower in such Oil
and Gas Properties except as expressly set forth in the most recent Reserve
Report. The ownership of the Oil and Gas Properties by Parent and each of its
Subsidiaries shall not in any material respect obligate Parent or any such
Subsidiary to bear the costs and expenses relating to the maintenance,
development or operations of each such Oil and Gas Property in an amount in
excess of the working interest of record of Borrowers in each Oil and Gas
Property set forth in the most recent Reserve Report, other than with respect to
the ORRI Conveyance pursuant to which Foothills Texas, Inc. retains
responsibility for costs and expenses associated with maintenance, development
and operations of the Oil and Gas Properties covered by such agreement as set
forth therein.

(c)       For current volumes of production of Hydrocarbons from the Oil and Gas
Properties of Parent and its Subsidiaries, Parent and each of its Subsidiaries’
marketing, gathering, transportation, processing and treating facilities and
equipment, together with any marketing, gathering, transportation, processing
and treating contracts in effect between and/or among Parent, its Subsidiaries
and any other Person, are sufficient to gather, transport, process and/or treat
such volumes of production of Hydrocarbons from such Oil and Gas Properties.

(d)       For reasonably anticipated volumes (in excess of current volumes
referred to in clause (c) above) of production of Hydrocarbons from the Oil and
Gas Properties of Parent and its Subsidiaries arising after the Interim Facility
Effective Date, Parent and each of its Subsidiaries fully expect to acquire
sufficient marketing, gathering, transportation, processing and treating
facilities and equipment, together with any marketing, gathering,
transportation, processing and treating contracts in effect between and/or among
Parent, its Subsidiaries and any other Person to gather, transport, process
and/or treat such reasonably anticipated volumes of production of Hydrocarbons
from the Oil and Gas Properties, and the Projections most recently furnished to
Agent and Lenders reflect the anticipated cost and expense of obtaining and
rendering the foregoing operational.

5.26     Nature of Business. Neither Parent nor any of its Subsidiaries is
engaged in any business other than the Oil and Gas Business within the
continental United States.

5.27     Seismic Licenses. To the extent not prohibited by the terms thereof, or
any confidentiality agreement, Schedule 5.27 (as amended by Borrowers from time
to time) identifies all of the license agreements relating to the performance of
seismic exploration on the Oil and

 

 

-37-

 



 

--------------------------------------------------------------------------------

Gas Properties (“Seismic Licenses”) to which Parent and its Subsidiaries are a
party. With respect to the Seismic Licenses: (i) all Seismic Licenses are in
effect and have not expired or terminated; (ii) neither Parent nor any of its
Subsidiaries is in material breach or material default, and there has occurred
no event, fact, or circumstance, that, with the lapse of time or the giving of
notice, or both, would constitute such a material breach or material default by
Parent or any of its Subsidiaries, as applicable, with respect to the terms of
any Seismic License except any default by Parent or its Subsidiaries arising
solely by virtue of the filing of the Chapter 11 Cases; and (iii) neither
Parent, nor any Subsidiary thereof, nor, to the knowledge of Borrowers, any
other party to any Seismic License has given written notice of any action to
terminate, cancel, rescind, or procure a judicial reformation of any Seismic
License or any provision thereof. To the extent not prohibited by the terms of
the Seismic Licenses or any confidential agreement, all of the transfer fees or
similar amounts payable by Parent or any of its Subsidiaries, as applicable,
under the terms of the Seismic Licenses upon the consummation of the
transactions contemplated herein, or the method of calculating same, are set
forth in Schedule 5.27.

5.28     Marketing of Production. Except for (i) contracts listed and in effect
on the date hereof on Schedule 5.28, and (ii) contracts thereafter either
disclosed in writing to Agent or included in the most recently delivered Reserve
Report and, in any case, approved by Agent (with respect to all of which
contracts Borrowers represent that they or their Subsidiaries are receiving a
price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject Property’s delivery capacity),
Borrowers have no Long Term Fixed Rate Contracts. As used herein, “Long Term
Fixed Rate Contracts” means any material agreement that is not cancelable on 60
days notice or less without penalty or detriment for the sale of production from
Parent’s or its Subsidiaries’ Hydrocarbons (including, without limitation, calls
on or other rights to purchase, production, whether or not the same are
currently being exercised) that (a) pertains to the sale of production at a
fixed price and (b) has a maturity or expiry date of more than six (6) months
from the date of such agreement. Each Borrower (and each of its Subsidiaries)
(x) is presently receiving a price for all production from (or attributable to)
each Oil and Gas Property covered by a production sales contract or marketing
contract that is computed in accordance with the terms of such contract and none
of such proceeds are currently being held in suspense by such purchaser or any
other Person and (y) is not having deliveries of production from such Oil and
Gas Property curtailed by any purchaser or transporter of production
substantially below such property’s delivery capacity. Except as set forth in
Schedule 5.28, none of the Oil and Gas Properties of Parent or any Subsidiary
thereof) are subject to any contractual or other arrangement whereby payment for
production therefrom is to be deferred for a substantial period of time after
the month in which such production is delivered (i.e., in the case of oil, not
in excess of 60 days, and in the case of gas, not in excess of 90 days).

5.29     Administrative Priority; Lien Priority. (a)        Subject to the terms
of the Bankruptcy Court Orders, after the Interim Bankruptcy Court Order Entry
Date or the Final Bankruptcy Court Order Entry Date, as the case may be, the
Obligations of the Loan Parties and the adequate protection claims granted
pursuant to the Bankruptcy Court Orders will constitute allowed administrative
expenses in the Chapter 11 Cases, having priority in payment over all other
administrative expenses and unsecured claims against the Loan Parties now
existing or hereafter arising, of any kind or nature whatsoever, including,
without limitation, all

 

 

-38-

 



 

--------------------------------------------------------------------------------

administrative expenses of the kind specified in, or arising or ordered under,
Sections 105, 326, 328, 330, 331, 503(b), 507(a), 507(b), 546(c), 726 and 1114
of the Bankruptcy Code (and after the Final Bankruptcy Court Order Entry Date,
arising or ordered under Section 506(c) of the Bankruptcy Code), subject only to
the prior payment of Carve-Out Expense.

(b)       Subject to the terms of the Bankruptcy Court Orders, after the Interim
Bankruptcy Court Order Entry Date or the Final Bankruptcy Court Order Entry
Date, as the case may be, Agent’s Liens and security interests of Agent on the
Collateral referred to in Section 3.1(a) hereof shall be valid and perfected
first priority Liens, subject only to Permitted Priority Liens.

(c)       The Interim Bankruptcy Court Order is in full force and effect, and
has not been reversed, modified, amended, stayed or vacated.

6.

AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers shall and shall
cause each of their respective Subsidiaries to do all of the following:

6.1       Accounting System. Maintain a system of accounting that enables Parent
and its Subsidiaries to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by Agent. Parent and its Subsidiaries
also shall keep a reporting system that shows all additions, sales, claims,
returns, and allowances with respect to their and their Subsidiaries’ sales.

6.2       Collateral Reporting. Provide Agent (and if so requested by Agent,
with copies for each Lender) with each of the reports set forth on Schedule 6.2
at the times specified therein.

6.3       Financial Statements, Reports, Certificates. Deliver to Agent, with
copies to each Lender, each of the financial statements, reports, or other items
set forth on Schedule 6.3 at the times specified therein. In addition, Parent
agrees that no Subsidiary of Parent will have a fiscal year different from that
of Parent.

6.4       Guarantor Reports. Cause each Guarantor to deliver its annual
financial statements at the time when Parent provides its audited financial
statements to Agent, but only to the extent such Guarantor’s financial
statements are not consolidated with Parent’s financial statements.

6.5       Inspection. Permit Agent, each Lender and each of their duly
authorized representatives or agents to visit any of its properties and inspect
any of its assets or books and records, to examine and make copies of its books
and records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent or any such Lender may designate and, so long as no
Default or Event of Default then exists, (i) up to two such visits per calendar
year shall be at the sole cost of Borrowers (and the Budget shall be deemed to
have been increased to account for any costs incurred by or charged to Borrowers
for any such action), it being understood and agreed that except as otherwise
expressly provided in this Section with respect to visits, nothing

 

 

-39-

 



 

--------------------------------------------------------------------------------

in this Section 6.5 shall limit in any respect the obligation of Parent and its
Subsidiaries to pay other Obligations and Lender Group Expenses, including,
without limitation, all out-of-pocket fees, costs and expenses in connection
with the preparation and delivery of Reserve Reports and all fees and charges
set forth in the Fee Letter, and (ii) such visits shall be with reasonable prior
notice to Administrative Borrower.

                6.6           Maintenance of Properties. Parent and its
Subsidiaries will:

(a)       prudently operate their Oil and Gas Properties for the production of
Hydrocarbons, operate their other Properties and, to the extent Parent or one of
its Subsidiaries is not the operator of a Property in which it has an interest,
Borrowers shall use reasonable efforts to cause the operator to operate such
Property, in each case in a careful and efficient manner in accordance with the
usual and customary practices of the industry, in substantial compliance with
all applicable contracts and agreements, in the case of Oil and Gas Properties
in accordance with good engineering practices and in all cases in compliance in
all respects with all laws, including, without limitation, applicable proration
requirements and Environmental Laws, and all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of their Oil and Gas Properties and
the production and sale of Hydrocarbons and other minerals therefrom, except, in
each case, where the failure to comply could not (either individually or in the
aggregate) reasonably be expected to result in a Material Adverse Change;

(b)       keep and maintain all Property material to the conduct of their
business in good working order and condition, ordinary wear and tear excepted,
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of their material Oil and Gas Properties
and other material Properties, including, without limitation, all equipment,
machinery, facilities, and marketing, gathering, transportation and processing
assets and, from time to time, will make all the reasonably necessary repairs,
renewals and replacements so that at all times the state and conditions of such
Oil and Gas Properties and other material Properties will be fully preserved and
maintained, except to the extent a portion of such assets is no longer capable
of producing Hydrocarbons in economically reasonable amounts;

(c)       promptly pay and discharge, or make reasonable and customary efforts
to cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to their material Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder except any default arising solely by
virtue of the Chapter 11 Cases; and

(d)       promptly perform or make reasonable and customary efforts to cause to
be performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting their interests in their material Oil and Gas Properties
and other material Properties and all the accompanying elements in quantities
and at prices providing for continued efficient and profitable operations of
business and do all other things necessary to keep unimpaired, except for
Permitted Liens, their rights with respect thereto and prevent any forfeiture
thereof or a default thereunder, except any default

 

 

-40-

 



 

--------------------------------------------------------------------------------

arising solely by virtue of the Chapter 11 Cases and except to the extent a
portion of such properties is no longer capable of producing Hydrocarbons in
economically reasonable amounts.

6.7       Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Parent and
its Subsidiaries or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. Parent and its Subsidiaries will make timely payment or
deposit of all tax payments and withholding taxes required of them by applicable
laws, including those laws concerning F.I.C.A., F.U.T.A., state disability, and
local, state, and federal income taxes, and will, upon request, furnish Agent
with proof satisfactory to Agent indicating that the applicable Borrower have
made such payments or deposits.

                6.8        Insurance.

 

(a)       At Borrowers’ expense, maintain insurance respecting their and their
Subsidiaries assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. All such policies of
insurance shall be in such amounts and with such insurance companies as are
reasonably satisfactory to Agent. Borrowers shall deliver copies of all such
policies to Agent with an endorsement naming Agent (on behalf of the Lenders) as
the a loss payee (under a satisfactory lender’s loss payable endorsement) or
additional insured, as appropriate. Each policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 30 days prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever. During the period of the drilling of wells and the
construction of any other improvements comprising a part of the Oil and Gas
Properties of Borrowers, Borrowers shall, and shall cause its contractors or
subcontractors to, obtain and maintain well control insurance (including
coverage for costs and redrilling), in such form and amounts as is customary in
the industry, and worker’s compensation insurance covering all Persons employed
by Borrowers or such contractors or subcontractors, as applicable, or their
agents or further subcontractors of any tier in connection with any construction
affecting such Oil and Gas Properties, including, without limitation, all agents
and employees of Borrowers and their subcontractors with respect to whom death
or bodily injury claims could be asserted against Borrowers. If Borrowers at any
time or times hereafter shall fail to obtain or maintain any of the policies of
insurance required above or to pay all premiums relating thereto, Agent may at
any time or times thereafter obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which Agent
deems advisable. Agent shall have no obligation to obtain insurance for
Borrowers or pay any premiums therefor. By doing so, Agent shall not be deemed
to have waived any Default or Event of Default arising from Borrowers’ failure
to maintain such insurance or pay any premiums therefor. All sums so disbursed,
including reasonable attorneys’ fees, court costs and other charges related
thereto, shall be payable on demand by Borrowers to Agent and shall be
additional Obligations hereunder secured by the Collateral.

(b)       Administrative Borrower shall give Agent prompt notice of any loss
exceeding $100,000 covered by such insurance. So long as no Event of Default has
occurred and is continuing, Borrowers shall have the exclusive right to adjust
any losses payable under any

 

 

-41-

 



 

--------------------------------------------------------------------------------

such insurance policies which are less than $100,000. Following the occurrence
and during the continuation of an Event of Default, or in the case of any losses
payable under such insurance exceeding $100,000, Agent shall have the exclusive
right to adjust any losses payable under any such insurance policies, without
any liability to Borrowers whatsoever in respect of such adjustments.

(c)       Borrowers will not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.8, unless Agent is included thereon as an additional insured or loss
payee under a lender’s loss payable endorsement. Administrative Borrower shall
notify Agent promptly whenever such separate insurance is taken out, specifying
the insurer and the type and amount of insurance provided thereunder as to the
policies evidencing the same, and copies of such policies shall be provided to
Agent promptly after receipt by Loan Parties thereof.

6.9       Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
Environmental Laws (which are addressed in Section 6.12 below) and laws (other
than Environmental Laws), rules, regulations, and orders the non-compliance with
which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Change. Each Borrower and each of its Subsidiaries
shall obtain and maintain all material licenses, permits, franchises, and
governmental authorizations necessary to own their property and to conduct their
business as conducted on the Filing Date.

6.10     Leases. Pay when due all rents and other amounts payable under all
leases covering any Proved Oil and Gas Property with a Total Reserve Value in
excess of $100,000 and any other Real Property material to their business or by
which Borrowers’ material properties and assets are bound, unless such payments
are the subject of a Permitted Protest.

6.11     Existence. At all times preserve and keep in full force and effect each
Borrower’s and each of its Subsidiaries’, valid existence and good standing and,
except as could not reasonably be expected to result in a Material Adverse
Change to Parent and its Subsidiaries, taken as a whole, any rights, franchises,
permits, licenses, accreditations, authorizations, or other approvals material
to their businesses.

                6.12     Environmental.

 

(a)       Keep any Real Property free of any Environmental Liens or post bonds
or other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens,

(b)       Comply, in all material respects, with all Environmental Laws and
Environmental Permits; obtain and maintain in full force and effect all material
Environmental Permits; and conduct all actions, including Response Actions,
required under any Environmental Actions or applicable Environmental Laws, and
in material compliance with, the requirements of any Governmental Authority and
applicable Environmental Laws;

                                (c)       Do or cause to be done all things
necessary to prevent any Release in, on, under, to or from any Real Property
except in full compliance with applicable Environmental

 

 

 

-42-

 



 

--------------------------------------------------------------------------------

 Laws or an Environmental Permit, and ensure that there shall be no Hazardous
Materials in, on, under or from any Real Property except those that are used,
stored, handled and managed in material compliance with applicable Environmental
Laws;

(d)       Undertake all actions, including Response Actions, necessary, at the
sole cost and expense of Borrowers, to address (i) any Environmental Action and
any obligations thereunder; (ii) any Release at, from or onto any Real Property
as required pursuant to Environmental Law or the requirements of any
Governmental Authority; and (iii) Environmental Liability;

(e)       Diligently pursue and use commercially reasonable efforts to cause any
Person with an indemnity, contribution or other obligation to any of the Loan
Parties or their Subsidiaries relating to any Environmental Action or compliance
with or liability under Environmental Law to satisfy such obligations in full
and in a timely manner; and shall not amend in any way or waive any or all
rights to such obligations without the prior written consent of Agent;

(f)        Upon Agent’s reasonable request, promptly provide to Agent
documentation reasonably acceptable to Agent of compliance with items (a)
through (e), including, without limitation, within 45 days following a written
request of Agent, but no more frequently than once each year unless an Event of
Default exists, pursuant to Section 6.12(g) below, or a Default caused by reason
of a breach of Sections 5.11 or 6.12 herein, provide Agent with an environmental
assessment, including where appropriate any soil and/or groundwater sampling,
prepared by an environmental consulting firm reasonably acceptable to Agent, and
in form and substance reasonably acceptable to Agent; and

(g)       Promptly, but in any event within 10 days of its obtaining knowledge
or receipt of notice thereof, provide Agent with written notice of, and all
data, information and reports generated or prepared in connection with, any of
the following: (i) an Environmental Lien has been filed or is threatened against
the Real Property or any personal property of Parent or any of its Subsidiaries,
(ii) commencement of any material Environmental Action or notice that a material
Environmental Action will be filed against Parent or any of its Subsidiaries,
and (iii) any Release or threatened Release of a reportable quantity, and that
could reasonably be expected to result in a material Environmental Liability,
in, on, under, at, from or migrating to any Real Property owned, leased or
operated by Parent or any of its Subsidiaries, except as otherwise pursuant to
and in compliance with the terms and conditions of an Environmental Permit, (iv)
any material non-compliance with, or violation of, any Environmental Law
applicable to Parent or any of its Subsidiaries, any of Parent or any of its
Subsidiaries’ business and any Real Property, (v) any Response Action which
could reasonably be expected to result in a material Environmental Liability,
(vi) any notice or other communication received by Parent or any of its
Subsidiaries from any Person or Governmental Authority relating to any material
Environmental Liability.

6.13     Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not

 

 

-43-

 



 

--------------------------------------------------------------------------------

misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

6.14     Control Agreements. As required herein, take all reasonable steps in
order for Agent to obtain control in accordance with Sections 8-106, 9-104,
9-105, 9-106, and 9-107 of the Code with respect to (subject to the proviso
contained in Section 7.11) all of its Securities Accounts, Deposit Accounts,
electronic chattel paper, investment property, and letter-of-credit rights.

6.15     Formation of Subsidiaries. To the extent expressly permitted under this
Agreement, if at the time that any Borrower or any Guarantor forms any direct or
indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Interim Facility Effective Date, prior to formation or acquisition, such
Borrower or such Guarantor shall (a) cause such new Subsidiary to provide to
Agent a joinder to this Agreement or to the Guaranty (as the Agent shall
determine), together with such other security documents (including Mortgages
with respect to any Real Property of such new Subsidiary), as well as
appropriate financing statements (and with respect to all property subject to a
Mortgage, fixture filings), all in form and substance satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to
Permitted Priority Liens) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide to Agent a pledge agreement and appropriate
certificates and powers or financing statements, hypothecating all of the direct
or beneficial ownership interest in such new Subsidiary, in form and substance
satisfactory to Agent, and (c) provide to Agent all other documentation,
including one or more opinions of counsel satisfactory to Agent, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all property subject to a
Mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 6.15 shall be a Loan Document.

6.16     Further Assurances. At any time upon the request of Agent, Borrowers
shall execute or deliver to Agent, and shall cause their Subsidiaries to execute
or deliver to Agent, any and all financing statements, fixture filings, security
agreements, pledges, assignments, endorsements of certificates of title,
mortgages, deeds of trust, opinions of counsel, and all other documents
(collectively, the “Additional Documents”) that Agent may request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent’s Liens with respect to Oil and Gas
Properties and all of the other properties and assets of Parent and its
Subsidiaries (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), to create and perfect Liens in favor of Agent in
any Real Property acquired by Parent or any of its Subsidiaries after the
Interim Facility Effective Date, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents (and the
Budget shall be deemed to have been increased to account for any costs charged
to Borrower for any such action). To the maximum extent permitted by applicable
law, Parent and its Subsidiaries authorize Agent to execute any such Additional
Documents in their or their Subsidiaries’ names, as applicable and to file such
executed Additional Documents in any appropriate filing office. With respect to
any Oil and Gas Property that Parent or any of

 

 

-44-

 



 

--------------------------------------------------------------------------------

its Subsidiaries acquires after the Interim Facility Effective Date or any post
Interim Facility Effective Date discovery and/or confirmation of the existence
of Hydrocarbons in any property owned or leased by Parent or of its Subsidiaries
that is not subject to an existing Mortgage, Parent and its Subsidiaries shall
promptly: (a) notify Agent of such acquisition (not more than 5 Business Days
after such acquisition), (b) execute and deliver to Agent such additional
Mortgages or amendments to the Mortgages or such other documents as Agent shall
deem necessary or advisable to grant to Agent, for the benefit of the Lenders
and Bank Product Providers , a perfected first priority Lien on such Oil and Gas
Property (subject to Permitted Priority Liens); and (c) take all actions
necessary or advisable to cause such Lien to be duly perfected in accordance
with all applicable law, including, without limitation, the filing of Mortgages
(within 20 days after Agent’s request therefor), or UCC financing statements in
such jurisdictions as may be requested by Agent, and the Budget shall be deemed
to have been increased to account for any costs incurred by or charged to
Borrower for any of the foregoing actions. The assurances contemplated by this
Section 6.16 shall be given under applicable non-bankruptcy law (to the extent
not inconsistent with the Bankruptcy Code and the Bankruptcy Court Orders) as
well as the Bankruptcy Code, it being the intention of the parties that Agent
may request assurances under applicable non-bankruptcy law, and such request
shall be complied with (if otherwise made in good faith by Agent) whether or not
the Bankruptcy Court Orders are in force and whether or not dismissal of the
Chapter 11 Cases or any other action by the Bankruptcy Court is imminent, likely
or threatened.

6.17     Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant hereto, provide Agent with copies of (a) each
Material Contract entered into since the delivery of the previous Compliance
Certificate, and (b) each amendment or modification of any Material Contract
entered into since the delivery of the previous Compliance Certificate.

6.18     Intellectual Property. Parent and each Subsidiary will conduct its
business and affairs without material infringement of or material interference
with any intellectual property of any other Person.

6.19     Exercise of Rights. Borrowers shall enforce all of its material rights,
including, without limitation, all material indemnification rights, and pursue
all material remedies available to Borrowers with diligence and in good faith in
connection with the enforcement of any such rights.

                6.20     [Intentionally Deleted].

 

6.21     Title Information. The Parent and its Subsidiaries shall deliver title
information in form and substance reasonably acceptable to Agent so that Agent
shall have received, together with title information previously delivered to
Agent, satisfactory title information on at least 80% of the Total Reserve Value
of the Oil and Gas Properties evaluated by the most recent Reserve Report. If
Parent and its Subsidiaries do not comply with the requirements to provide
acceptable title information covering 80% of the Total Reserve Value of the Oil
and Gas Properties evaluated in the most recent Reserve Report, such default
shall not be a Default, but instead the Agent may establish that a reserve
against the Maximum Revolver Amount pursuant to Section 2.1(b) will be applied
in an amount as determined by the Required Lenders to cause Parent and

 

 

-45-

 



 

--------------------------------------------------------------------------------

its Subsidiaries to be in compliance with the requirement to provide acceptable
title information on 80% of the Total Reserve Value of the Proved Oil and Gas
Properties pursuant to this Section 6.21.

6.22     Swap Agreements. The Loan Parties shall maintain at all times Swap
Agreements for Hydrocarbon Interests in form and substance satisfactory to Agent
and the Required Lenders, with an Approved Counterparty and the notional volumes
for which (when aggregated with all other Swap Agreements then in effect other
than basis differential swaps on volumes already hedged pursuant to the other
Swap Agreements) are in amounts satisfactory to Agent and the Required Lenders.

6.23     Assignment of Government Contracts. Promptly, and in no event later
than 5 Business Days after the entry of any material contract or other material
arrangement with the United States or any other Governmental Authority (but in
any event any agreement that could reasonably be expected to give rise to
Accounts from any Governmental Authority exceeding $100,000 in the aggregate
during any calendar year), deliver to Agent (a) copies of each such contract,
(b) each amendment or modification of any such contract, (c) consents to
assignments of each such contract executed by the customer party to such
contract and (d) such Additional Documents as the Agent may require in
accordance with Section 6.16.

                6.24     Post Closing Obligations.  [Intentionally Deleted].

 

7.             NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers will not and will
not permit any of their respective Subsidiaries to do any of the following:

7.1       Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a)       Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit;

(b)       Indebtedness under the Pre-Petition Credit Facility, the Pre-Petition
Swap Obligations and the other Indebtedness set forth on Schedule 5.16;

(c)        Permitted Purchase Money Indebtedness;

(d)        endorsement of instruments or other payment items for deposit;

(e)        Indebtedness associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of the Oil and Gas
Properties; provided, that (i) such bond or surety obligation is incurred in the
ordinary course of business to support plug and abandonment, general liability
or operator obligations or any future Governmental Requirements not existing on
the Interim Facility Effective Date in respect of an Oil and Gas Property of a
Borrower, and (ii) neither any Borrower nor any Subsidiary thereof

 

 

-46-

 



 

--------------------------------------------------------------------------------

will create, incur or suffer to exist any Lien on any of its assets or
properties (whether by contract, statute, suretyship law or otherwise) in
respect of any such bond or surety obligation except for any Lien arising under
clause (j) of the definition of Permitted Lien;

                                (f)         Indebtedness composing Permitted
Investments;

                                (g)        intercompany Indebtedness described
in Section 7.12(a); and

(h)       Indebtedness under Swap Agreements in the ordinary course of business,
for non-speculative purposes and to the extent permitted under Section 7.23.

7.2       Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

                7.3        Restrictions on Fundamental Changes.

 

(a)       Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock;

(b)       Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution); or

(c)       Suspend or go out of a substantial portion of its or their business;

provided, that any Borrower (except Parent) or Guarantor may merge with or into
any other Borrower or Guarantor and any Guarantor may merge with or into a
Borrower, so long as (i) in the case of a merger of a Guarantor with a Borrower,
such Borrower is the surviving entity, (ii) no other provision of this Agreement
would be violated thereby, (iii) Agent receives at least 30 days’ prior written
notice of such merger, (iv) no Default or Event of Default shall have occurred
and be continuing either before or after giving effect to such transaction, and
(v) Agent’s and Lenders’ rights in any Collateral (other than the equity
interest in such non-surviving entity), including, without limitation, the
existence, perfection and priority of any Lien thereon, are not adversely
affected by such merger or consolidation.

7.4       Disposal of Assets. Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of (or enter into an
agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of Parents’ or its Subsidiaries’ assets, including the Stock of
any of their Subsidiaries.

7.5       Change of Jurisdiction, Corporate Name or Location; Change of Fiscal
Year. (a) Change Parent’s or any Subsidiary’s jurisdiction of organization
and/or organization and/or organizational identification number (if any), (b)
change their corporate name or (c) change their chief executive office,
principal place of business, corporate offices or warehouses or locations at
which Collateral is held or stored, or the location of its records concerning
the Collateral, in any case without at least thirty (30) days prior written
notice to Agent and after Agent’s written acknowledgment that any reasonable
action requested by Agent in connection therewith, including to continue the
perfection of any Liens in favor of Agent, on behalf of Lenders, in any

 

 

-47-

 



 

--------------------------------------------------------------------------------

Collateral, has been completed or taken, and provided that any such new location
shall be in the continental United States. Without limiting the foregoing,
neither Parent nor any Subsidiary shall change its location, name, identity or
corporate structure in any manner which might make any financing or continuation
statement filed in connection herewith seriously misleading within the meaning
of Section 9-506 of the Code or any other then applicable provision of the Code
except upon prior written notice to Agent and Lenders and after Agent’s written
acknowledgment that any reasonable action requested by Agent in connection
therewith, including to continue the perfection of any Liens in favor of Agent,
on behalf of Lenders, in any Collateral, has been completed or taken. Neither
Parent nor any Subsidiary shall change its fiscal year.

7.6       Nature of Business. Make any change in the nature of their business as
described in Schedule 7.6 or, to the extent permitted hereunder, acquire any
properties or assets that are not reasonably related to the conduct of such
business activities.

7.7       Prepayments and Amendments.

(a)       optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower or any Subsidiary of any Borrower, other than the
Obligations in accordance with this Agreement;

(b)       make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions applicable thereto, or

(c)       directly or indirectly, amend, modify, alter, increase, or change any
of the terms or conditions of (i) any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness permitted
under Section 7.1(b) or (c), or (ii) any other Material Contract except to the
extent that such amendment, modification, alteration, increase, or change could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.

7.8       Change of Control. Cause, permit, or suffer, directly or indirectly,
any Change of Control.

7.9       Distributions. Make any distribution or declare or pay any dividends
(in cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire any of any Borrower’s Stock, of any class, whether now or
hereafter outstanding.

7.10     Accounting Methods. Modify or change their fiscal year or their method
of accounting (other than as may be required to conform to GAAP).

7.11     Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(a) Administrative Borrower may make loans and advances to another Borrower in
the ordinary course of business and (b) Borrowers shall not and shall not permit
their Subsidiaries to establish or maintain any Deposit Account or Securities
Account other than in accordance with Section 2.7(c).

 

 

-48-

 



 

--------------------------------------------------------------------------------

7.12     Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of any Borrower or any
Subsidiary of a Borrower except for:

(a)       transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Parent and its Subsidiaries, on the one
hand, and any Affiliate of Parent and its Subsidiaries, on the other hand, so
long as such transactions (i) have individually a value of less than $250,000,
(ii) are upon fair and reasonable terms, (iii) are in the Budget and have been
fully disclosed to Agent and the Required Lenders, and (iv) are no less
favorable to Parent and its Subsidiaries, as applicable, than would be obtained
in an arm’s length transaction with a non-Affiliate;

(b)       the payment of reasonable director, officer and employee compensation
(including bonuses) and other reasonable benefits (including retirement, health,
stock option and other benefit plans) and indemnification arrangements, each
made in the ordinary course of business and consistent with industry practice;
and

(c)       each transaction between Parent or its Subsidiaries and any Affiliates
thereof entered into on or before the Interim Facility Effective Date and as
described on Schedule 7.12.

7.13     Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (i) to pay fees, costs, and expenses incurred in connection with this
Agreement and the other Loan Documents and (ii) for expenditures consistent with
the Budget and the terms and conditions hereof, provided, however, during the
Interim Period no proceeds of the Advances may be used for any investigation of
prepetition secured claims, and during the Final Period not more than $25,000 of
proceeds of Advances may be used for any such investigation of prepetition
secured claims.

                7.14     [Intentionally Deleted].

 

7.15     Forward Sales. Except in accordance with the ordinary course of the Oil
and Gas Business, enter into or permit to exist any advance payment agreement or
other arrangement pursuant to which Parent or any of its Subsidiaries, having
received full or substantial payment of the purchase price for a specified
quantity of Hydrocarbons upon entering such agreement or arrangement, is
required to deliver, in one or more installments subsequent to the date of such
agreement or arrangement, such quantity of Hydrocarbons pursuant to and during
the terms of such agreement or arrangement.

7.16     Oil and Gas Imbalances. Enter into any contracts or agreements which
guarantee production of Hydrocarbons (other than Swap Agreements otherwise
permitted under Section 6.22) and shall not hereafter allow gas imbalances,
take-or-pay or other similar arrangement or any prepayment with respect to their
Oil and Gas Properties that would require Parent or any of its Subsidiaries
either to make cash settlements for such production or to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time in any case without
then or thereafter receiving full payment therefor to exceed, during any monthly
period, two percent (2%) of the current aggregate monthly gas production for
such monthly period from the Oil and Gas Properties of Parent and its
Subsidiaries.

 

 

-49-

 



 

--------------------------------------------------------------------------------

 

                 7.17       Marketing Activities.

 

(a)       Engage in marketing activities for any Hydrocarbons or enter into any
contracts related thereto other than (i) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from their proved Oil and Gas
Properties during the period of such contract, (ii) contracts for the sale of
Hydrocarbons scheduled or reasonable estimated to be produced from proved Oil
and Gas Properties of third parties during the period of such contract
associated with the Oil and Gas Properties of Borrowers that Borrowers have the
right to market pursuant to Hydrocarbon Interests, joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (iii) other contracts for the purchase and/or
sale of Hydrocarbons of third parties (A) that have generally offsetting
provisions (i.e., corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

(b)       All Hydrocarbon produced from the Oil and Gas Properties of Borrowers
shall be marketed on an arm’s-length basis using one or more Persons that are
not Affiliates of Borrowers.

7.18     Sale Leasebacks. Engage in any sale leaseback, synthetic lease or
similar transaction involving any of their assets.

7.19     Cancellation of Indebtedness. Cancel any claim or debt owing to it,
except for reasonable consideration negotiated on an arm’s-length basis and in
the ordinary course of their business consistent with past practice.

7.20     No Amendment of Governing Documents. Amend, modify, supplement, restate
or otherwise change their Governing Documents to the extent adverse to the
rights or interests of the Lenders without the prior written consent of the
Required Lenders.

7.21     No Impairment of Intercompany Transfers; Negative Pledge. (a) Directly
or indirectly enter into or become bound by any agreement, instrument, indenture
or other obligation (other than this Agreement and the other Loan Documents)
which could directly or indirectly restrict, prohibit or require the consent of
any Person with respect to the payment of dividends or distributions or the
making or repayment of intercompany loans by a Subsidiary of a Borrower to such
Borrower or (b) directly or indirectly enter into, incur or permit to exist any
agreement or other arrangement (other than this Agreement) that prohibits,
restricts or imposes any condition upon the ability of Parent or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets; provided, however, that the preceding restriction in clause
(b) shall not apply to any prohibition, restriction or imposition arising under
or by reason of (i) any operating lease (other than a lease of Oil and Gas
Properties) entered into as lessee by Parent or any of its Subsidiaries in the
ordinary course of business with respect to the asset leased, (ii) any Permitted
Lien securing Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness, but only to the extent restricting
on customary terms the transfer of an asset subject to such Permitted Lien, and
(iii) any prohibition, restriction or imposition of a condition with respect to
a Subsidiary of a Borrower imposed pursuant to an agreement entered into for the
direct or indirect sale or disposition of all

 

 

-50-

 



 

--------------------------------------------------------------------------------

or substantially all of the equity or Property of such Subsidiary (or the
Property that is subject to such restriction) pending the closing of such sale
or disposition, provided that (A) such agreement is entered into in connection
with a sale or disposition that would constitute a Permitted Disposition and (B)
at the time such agreement is entered into no Default or Event of Default then
exists.

            7.22       [Intentionally Deleted].

7.23       Swap Agreements. (i) Enter into any Swap Agreements other than Swap
Agreements entered into pursuant to Section 6.22 or (ii) terminate the
Pre-Petition Swap Obligations other than pursuant to the written instruction of
the Agent.

7.24       Bankruptcy Court Orders; Administrative Priority.

(a)       At any time, seek, consent to or suffer to exist any reversal,
modification, amendment, stay or vacation of any of the Bankruptcy Court Orders,
except for modifications and amendments agreed to by Agent and the Lenders;

(b)       at any time, suffer to exist a priority for any allowed administrative
expense or unsecured claim against any Borrower (now existing or hereafter
arising of any kind or nature whatsoever), including, without limitation, any
allowed administrative expenses of the kind specified in, or arising or ordered
under, Sections 105, 326, 328, 330, 331, 503(b), 507(a), 507(b), 546(c) 726 and
1114 of the Bankruptcy Code (and after the Final Bankruptcy Court Order Entry
Date, arising or ordered under Section 506(c) of the Bankruptcy Code), equal or
superior to the priority of Agent in respect of the Obligations or the adequate
protection claims granted pursuant to the Bankruptcy Court Orders, except for
the Carve-Out Expenses and except as provided in the Bankruptcy Court Orders;

(c)       at any time, suffer to exist any Lien on the Collateral having a
priority equal or superior to the Lien in favor of Agent in respect of the
Collateral, except for Permitted Priority Liens;

(d)       prior to the date on which the Obligations have been paid in full in
cash, Borrowers shall not pay any allowed administrative expense claims except
as follows, and in the following order of priority: (i) fees payable to the
Office of the United States Trustee pursuant to 28 U.S.C. § 1930 and to the
clerk of the Bankruptcy Court, (ii) the Carve-Out Expenses, (iii) the adequate
protection claims granted pursuant to the Bankruptcy Court Orders, (iv) the
Obligations due and payable hereunder and (v) all other allowed administrative
expenses; and

(e)       except as otherwise consented to by Agent, Borrowers shall not make
any payment pursuant to Section 361 of the Bankruptcy Code (or pursuant to any
other provision of the Bankruptcy Code authorizing adequate protection), whether
or not permitted by the Bankruptcy Court Orders, at any time after an Event of
Default has occurred and for so long as it is continuing.

7.25     Limitation on Prepayments of Pre-Petition Obligations. Except as
otherwise permitted pursuant to the Bankruptcy Court Orders, as set forth in the
Budget, or as consented by Agent, (a) make any payment or prepayment on or
redemption or acquisition for value

 

 

-51-

 



 

--------------------------------------------------------------------------------

(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due) of any Pre-Petition Obligations of any Loan Party, in each case, incurred
prior to the Filing Date, (b) pay any interest on any Pre-Petition Obligations
of any Loan Party (whether in cash, in kind securities or otherwise), or (c)
make any payment or create or permit any Lien pursuant to Section 361 of the
Bankruptcy Code (or pursuant to any other provision of the Bankruptcy Code
authorizing adequate protection), or apply to the Bankruptcy Court for the
authority to do any of the foregoing; provided, that Borrowers (i) subject to
the Carve-Out Expenses, may make payments for administrative expenses that are
allowed and payable under Sections 330 and 331 of the Bankruptcy Code, (ii) may
make payments permitted by the “first day” orders and orders approving the
assumption of executory contracts and unexpired leases, in each case, and
approved by Agent, (iii) may make payments in accordance with the Budget and
(iv) to the extent required by the Bankruptcy Court Orders, may make payments in
respect of the Pre-Petition Obligations to the agent and the lenders under the
Pre-Petition Credit Facility. In addition, no Loan Party shall permit any of its
Subsidiaries to make any payment, redemption or acquisition which such Loan
Party is prohibited from making under the provisions of this Section 7.25.

7.26     Prosecution of Claims Against Agent or Lenders. Use proceeds of
pre-petition Collateral or proceeds of the Loans hereunder to pay for
prosecution of claims against Agent or Lenders.

8.             EVENTS OF DEFAULT.
 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1        If Borrowers fail to pay when due and payable, or when declared due
and payable, (a) all or any portion of the Obligations consisting of interest,
fees, or charges due the Lender Group, reimbursement of Lender Group Expenses,
or other amounts (other than any portion thereof constituting principal)
constituting Obligations, or (b) all or any portion of the principal of the
Obligations;

8.2         If Parent or any of its Subsidiaries;

(a)       fail to perform or observe any covenant or other agreement contained
in any of Sections 2.7, 6.2, 6.3, 6.4, 6.5, 6.8, 6.11, 6.12, 6.13, 6.14, 6.15,
6.16, 6.22, 6.24 and Section 7 of this Agreement;

(b)       fail to perform or observe any covenant or other agreement contained
in any of Sections 6.6, 6.7, 6.9, and 6.10 of this Agreement and such failure
continues for a period of 10 days after the earlier of (i) the date on which
such failure shall first become known to any officer of any Borrower or (ii)
written notice thereof is given to Administrative Borrower by Agent; or

(c)       fail to perform or observe any covenant or other agreement contained
in this Agreement, or in any of the other Loan Documents, in each case, other
than any such covenant or agreement that is the subject of another provision of
this Section 8 (in which event such other provision of this Section 8 shall
govern), and such failure continues for a period of 30 

 

 

-52-

 



 

--------------------------------------------------------------------------------

days after the earlier of (i) the date on which such failure shall first become
known to any officer of any Borrower or (ii) written notice thereof is given to
Administrative Borrower by Agent;

8.3       If any material portion of Parent or any of its Subsidiaries’ assets
is attached, seized, subjected to a writ or distress warrant, or is levied upon,
or comes into the possession of any third Person and the same is not discharged
before the earlier of 30 days after the date it first arises or 5 days prior to
the date on which such property or asset is subject to forfeiture by such
Borrower or the applicable Subsidiary;

8.4       [Intentionally Deleted]

8.5       a Material Adverse Deviation shall have occurred;

8.6       If Parent or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs;

8.7       If one or more judgments, orders, or awards involving an aggregate
amount of $500,000, or more (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing) shall
be entered or filed against Parent or any of its Subsidiaries or with respect to
any of their respective assets, and the same is not released, discharged, bonded
against, or stayed pending appeal before the earlier of 30 days after the date
it first arises or 5 days prior to the date on which such asset is subject to
being forfeited by the applicable Borrower or the applicable Subsidiary;

8.8       If there is a default (other than a default by a Borrower arising
solely by virtue of the filing of the Chapter 11 Cases) in one or more
agreements to which Parent or any of its Subsidiaries is a party with one or
more third Persons relative to Indebtedness of Parent or any of its Subsidiaries
involving an aggregate amount of $500,000 or more, and such default (i) occurs
at the final maturity of the obligations thereunder, or (ii) results in a right
by such third Person(s), irrespective of whether exercised, to accelerate the
maturity of the applicable Borrower’s or Subsidiary’s obligations thereunder;

8.9       If any warranty, representation, statement, or Record made herein or
in any other Loan Document or delivered to Agent or any Lender in connection
with this Agreement or any other Loan Document proves to be untrue in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

8.10     If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (except as expressly
permitted by Section 7.3 of this Agreement);

8.11     If any Loan Document that purports to create a Lien shall, for any
reason, fail or cease to create a valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority Lien on or security
interest in the Collateral covered hereby or thereby, except (a) as a result of
a disposition of the applicable Collateral in a transaction permitted under

 

 

-53-

 



 

--------------------------------------------------------------------------------

this Agreement or (b) to the extent such Collateral has an aggregate fair market
value of less than $250,000;

8.12     If any provision of any Loan Document shall at any time for any reason
be declared to be null and void, or the validity or enforceability thereof shall
be contested by Parent or any of its Subsidiaries, or a proceeding shall be
commenced by Parent or any of its Subsidiaries, or by any Governmental Authority
having jurisdiction over Parent or any of its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or Parent or any of its Subsidiaries
shall deny that it has any liability or obligation purported to be created under
any Loan Document;

8.13     The loss, suspension or revocation of, or failure to renew, any license
or permit now held or hereafter acquired by Parent or any of its Subsidiaries,
if such loss, suspension, revocation or failure to renew could reasonably be
expected to result in a Material Adverse Change;

8.14     The indictment of Parent or any of its Subsidiaries under any criminal
statute, or commencement of criminal or civil proceedings against Parent or any
of its Subsidiaries, pursuant to which statute or proceedings the penalties or
remedies sought or available include forfeiture to any Governmental Authority of
any portion of the property of such Person which would result in a Material
Adverse Change;

8.15     If (i) an ERISA Event shall occur with respect to a Pension Plan that
has resulted or could reasonably be expected to result in liability of Parent
and its Subsidiaries, either individually or in the aggregate, under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $250,000; (ii) the aggregate amount of Unfunded Pension Liability
among all Pension Plans at any time exceeds $250,000; or (iii) Parent or any of
its Subsidiaries or any ERISA Affiliate shall fail to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $250,000;

 

8.16

Any Material Adverse Change shall have occurred since the Filing Date;

8.17     The Interim Bankruptcy Court Order or the Final Bankruptcy Order shall
have been stayed, amended, modified, reversed or vacated;

8.18     The Final Bankruptcy Court Order shall not have been entered by the
Bankruptcy Court on or prior to March 16, 2009;

8.19     An order with respect to any of the Chapter 11 Cases shall be entered
by the Bankruptcy Court appointing, or any Borrower shall file an application
for an order with respect to any Chapter 11 Case seeking the appointment of, (a)
a trustee under Section 1104 of the Bankruptcy Code, or (b) an examiner with
enlarged powers relating to the operation of the business (powers beyond those
set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section
1106(b) of the Bankruptcy Code;

 

 

-54-

 



 

--------------------------------------------------------------------------------

8.20     An order with respect to any of the Chapter 11 Cases shall be entered
by the Bankruptcy Court converting such Chapter 11 Case to cases under Chapter 7
of the Bankruptcy Code;

8.21     An order shall be entered by the Bankruptcy Court confirming a plan of
reorganization in any of the Chapter 11 Cases which does not (a) contain a
provision for termination of the Commitment and payment in full in cash of all
Obligations of Borrowers hereunder and under the other Loan Documents on or
before the effective date of such plan or plans upon entry thereof and (b)
provide for the continuation of the Liens and security interests and priorities
granted to Agent until such plan effective date;

8.22     An order shall be entered by the Bankruptcy Court dismissing any of the
Chapter 11 Cases which does not contain a provision for termination of the
Commitment, and the payment in full in cash of all Obligations of Borrowers
hereunder and under the other Loan Documents upon entry thereof;

8.23     An order with respect to any of the Chapter 11 Cases shall be entered
by the Bankruptcy Court without the express prior written consent of Agent and
the Lenders, (a) to revoke, reverse, stay, modify, supplement or amend any the
Bankruptcy Court Orders, (b) to permit any administrative expense or any claim
(now existing or hereafter arising, of any kind or nature whatsoever) to have
administrative priority as to the Loan Parties equal or superior to the priority
of Agent and the Lenders in respect of the Obligations, except for the Carve-Out
Expenses, or (c) to grant or permit the grant of a Lien on the Collateral other
than a Permitted Lien;

8.24     An order shall be entered by the Bankruptcy Court granting relief from
the automatic stay of Section 362 of the Bankruptcy Code with respect to any
Collateral having a value in excess of $50,000;

8.25     An application for any of the orders described in Section 8.19 through
Section 8.24 above shall be made by a Person and such application is not
contested by Borrowers in good faith and the relief requested is granted in an
order that is not stayed pending appeal;

8.26     (a) except as permitted under the Bankruptcy Court Orders, any Loan
Party shall attempt to invalidate, reduce or otherwise impair the Liens or
security interests of Agent or the Lenders, claims or rights against such Person
or to subject any Collateral to assessment pursuant to Section 506(c) of the
Bankruptcy Code, (b) any of Agent’s Liens or security interests created by this
Agreement, any other Loan Document or the Bankruptcy Court Orders shall, for any
reason, cease to be valid or (c) except as permitted under the Bankruptcy Court
Orders, any action is commenced by any Loan Party which contests the validity,
perfection or enforceability of any of the Agent’s Liens and security interests
of Agent or the Lenders created by the Bankruptcy Court Orders, this Agreement,
or any other Loan Document; or

8.27     The Bankruptcy Court Orders, any security document related to this
Agreement or any order entered by the Bankruptcy Court after delivery thereof
pursuant hereto, shall for any reason fail or cease to create a valid and
perfected and, except to the extent permitted by the

 

 

-55-

 



 

--------------------------------------------------------------------------------

terms hereof or thereof, first priority Lien in favor of Agent and the Lenders
on any Collateral purported to be covered thereby, subject to the Permitted
Priority Liens.

9.

THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1       Rights and Remedies. Upon the occurrence, and during the continuation,
of an Event of Default, Agent at the request of the Required Lenders for the
benefit of the Lender Group may without further notice of, or application to,
the Bankruptcy Court, or other notice or demand, all of which are waived by
Borrowers:

(a)       Declare all or any portion of the Obligations, whether evidenced by
this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable;

(b)       Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the Lender Group;

(c)       Foreclose any or all of the Liens on all of the Collateral and sell
the Real Property Collateral or Oil and Gas Properties or cause the Real
Property Collateral or Oil and Gas Properties to be sold in accordance with
applicable law and the Bankruptcy Court Orders, and exercise any and all other
rights or remedies available to Agent, on behalf of the Lender Group, under any
of the Loan Documents, at law or in equity with respect to the Collateral;

(d)       Terminate this Agreement and any of the other Loan Documents (other
than the Bankruptcy Court Orders, except to the extent provided for therein) as
to any future liability or obligation of the Lender Group, but without affecting
any of Agent’s Liens in the Collateral and without affecting the Obligations;
and

(e)       The Lender Group shall have all other rights and remedies available at
law or in equity or pursuant to any other Loan Document.

9.2       Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10.

TAXES AND EXPENSES.

If Parent or any of its Subsidiaries fail to pay any monies (whether taxes,
assessments, insurance premiums, or, in the case of leased properties or assets,
rents or other amounts payable under such leases) due to third Persons, or fail
to make any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent, in its sole discretion
and without prior notice to any Borrower, may do any or all of the following:
(a) make payment of the same or any part thereof, (b) set up such reserves
against the Maximum Revolver Amount as Agent deems necessary to protect the
Lender Group from the exposure created by

 

 

-56-

 



 

--------------------------------------------------------------------------------

such failure, or (c) in the case of the failure to comply with Section 6.8
hereof, obtain and maintain insurance policies of the type described in Section
6.8 and take any action with respect to such policies as Agent deems prudent.
Any such amounts paid by Agent shall constitute Lender Group Expenses and any
such payments shall not constitute an agreement by the Lender Group to make
similar payments in the future or a waiver by the Lender Group of any Event of
Default under this Agreement. Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

11.

WAIVERS; INDEMNIFICATION.

11.1     Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any such Borrower may in any way be liable.

11.2     The Lender Group’s Liability for Collateral. Each Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

11.3     Indemnification. Each Borrower shall pay, indemnify, defend, and hold
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Parent and its Subsidiaries’
compliance with the terms of the Loan Documents, (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or Release of Hazardous
Materials, any Environmental Actions, any Environmental Liabilities or any
Response Actions related in any way to any assets or properties of Parent or any
of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, Borrowers shall
have no obligation to any Indemnified Person under this Section 11.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such

 

 

-57-

 



 

--------------------------------------------------------------------------------

Indemnified Person. This provision shall survive the termination of this
Agreement and the repayment of the Obligations. If any Indemnified Person makes
any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which Borrowers were required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by Borrowers with respect thereto.
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON.

12.

NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Administrative Borrower or Agent, as applicable, may designate to
each other in accordance herewith), or telefacsimile to Parent and its
Subsidiaries in care of Administrative Borrower or Agent, as the case may be, at
its address set forth below:

 

If to Administrative Borrower:

Foothills Resources, Inc.

4540 California Avenue, Suite 550

Bakersfield, California 93309

Attn: Kirk Bosché, Chief Financial Officer

Fax No. (661) 716-1340

 

 

If to Agent:

Regiment Capital Special Situations Fund III, L.P.

222 Berkley Street, 12th Floor

Boston, Massachusetts 02116

Attn: Kyle O’Neill

Fax No. (617) 488-1688

 

 

with copies to:

Andrews Kurth LLP

450 Lexington Avenue

New York, NY 10017

Attn: James Donnell, Esq.

Fax No.: (212) 850-2929

 

 

If to Lenders:

To the addresses set forth on the signature pages under each Lender’s name.

 

Agent, any Lender and Borrowers may change the address at which they are to
receive notices hereunder, by notice in writing in the foregoing manner given to
the other party. All notices or demands sent in accordance with this Section 12,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall

 

 

-58-

 



 

--------------------------------------------------------------------------------

be deemed received on the earlier of the date of actual receipt or 3 Business
Days after the deposit thereof in the mail. Each Borrower acknowledges and
agrees that notices sent by the Lender Group in connection with the exercise of
enforcement rights against Collateral under the provisions of the Code shall be
deemed sent when deposited in the mail or personally delivered, or, where
permitted by law, transmitted by telefacsimile or any other method set forth
above.

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)       THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK EXCEPT AS GOVERNED BY THE BANKRUPTCY CODE AND EXCEPT AS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT.

(b)       IF THE BANKRUPTCY COURT ABSTAINS FROM HEARING OR REFUSES TO EXERCISE
JURISDICTION OVER ANY OF THE FOLLOWING, THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. BORROWERS AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUMNONCONVENIENSOR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c)       BORROWERS AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWERS AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

 

-59-

 



 

--------------------------------------------------------------------------------

14.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

14.1

Assignments and Participations.

(a)       Any Lender may at any time assign and delegate to one or more
assignees (each an “Assignee”) all or any portion of the Obligations, the
Commitments and the other rights and obligations of such Lender hereunder and
under the other Loan Documents, in a minimum amount (unless waived by Agent of
$500,000) (except such minimum amount shall not apply to (i) an assignment or
delegation by any Lender to any other Lender or an Affiliate of any Lender or an
Approved Fund, or (ii) a group of new Lenders, each of whom is an Affiliate of
each other or a fund or account managed by any such new Lender or an Affiliate
of such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $500,000); provided, however, that notwithstanding
anything contained in this Section 14.1 to the contrary, (A) a Lender may assign
any or all of its rights hereunder to an Affiliate of such Lender or an Approved
Fund of such Lender without (1) providing any notice to Agent or any other
Person or (2) delivering an executed Assignment and Acceptance to Agent, (B)
Borrower and Agent may continue to deal solely and directly with the assigning
Lender until an Assignment and Acceptance has been delivered to Agent and the
assigning Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $3,500, (C) the failure of such assigning Lender
to deliver an Assignment and Acceptance to Agent or any other Person shall not
affect the legality, validity or binding effect of such assignment, and (D) an
Assignment and Acceptance between an assigning Lender and its Affiliate shall be
effective as of the date specified in such Assignment and Acceptance.

(b)       From and after the date that Agent notifies the assigning Lender (with
a copy to Administrative Borrower) that it has received an executed Assignment
and Acceptance and, if applicable, payment of the required processing fee, (i)
the Assignee thereunder shall be a party hereto and, to the extent that rights
and obligations hereunder have been assigned to it pursuant to such Assignment
and Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation among
Borrowers, the assigning Lender, and the Assignee; provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Section 16 and Section 18.9(a) of this Agreement.

(c)       By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value

 

 

-60-

 



 

--------------------------------------------------------------------------------

of this Agreement or any other Loan Document furnished pursuant hereto, (ii)
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d)       Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
14.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

(e)       Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and

 

 

-61-

 



 

--------------------------------------------------------------------------------

unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall be deemed to have
the right of set off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement. The rights
of any Participant only shall be derivative through the Originating Lender with
whom such Participant participates and no Participant shall have any rights
under this Agreement or the other Loan Documents or any direct rights as to the
other Lenders, Agent, Borrowers, the Collections of Parent or its Subsidiaries,
the Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves. The provisions of this Section 14.1(e) are solely for the
benefit of the Lender Group and Borrowers shall not have any rights as third
party beneficiaries of any such provisions.

(f)        In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of Section
18.9, disclose all documents and information which it now or hereafter may have
relating to Parent and its Subsidiaries and their respective businesses.

(g)       Any other provision in this Agreement notwithstanding, any Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

14.2     Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrowers from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 14.1 hereof.

15.

AMENDMENTS; WAIVERS.

15.1     Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements), and
no consent with respect to any departure by Borrowers therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and Administrative
Borrower (on behalf of all Borrowers) and then any such waiver or consent shall
be effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and Administrative Borrower (on behalf of all Borrowers), do any of the
following:

                (a)          increase or extend any Commitment of any Lender,

 

 

-62-

 



 

--------------------------------------------------------------------------------

 

(b)       postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c)       reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d)       change the Pro Rata Share that is required to take any action
hereunder,

(e)       amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(f)        other than as permitted by Section 16.11, release Agent’s Lien in and
to any of the Collateral,

(g)       change the definition of “Required Lenders” or “Pro Rata Share”,

(h)       contractually subordinate any of Agent’s Liens or modify, waive or
subordinate the super priority claim status of the Obligations (except as
permitted in this Agreement and the Loan Documents),

(i)         other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrowers or any Guarantor from any obligation for the
payment of money,

(j)         amend any of the provisions of Section 2.4(b)(i) or (ii),

(k)       change the definition of Budget, Maximum Revolver Amount, , or change
Section 2.1(c), or

(l)         amend any of the provisions of Section 16.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent or Issuing Lender, as applicable, affect
the rights or duties of Agent or Issuing Lender as applicable, under this
Agreement or any other Loan Document. The foregoing notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrowers, shall not require
consent by or the agreement of Borrowers.

                15.2        Replacement of Lenders.

(a)       If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement, or
(ii) any Lender (an “Increased  Cost Lender”; Increased Cost Lenders and Holdout
Lenders are each referred to herein as “Replaceable Lenders”) shall give notice
to Administrative Borrower that such Lender is entitled

 

 

-63-

 



 

--------------------------------------------------------------------------------

to receive payments under Section 2.14, then Agent or Administrative Borrower,
upon at least 5 Business Days prior irrevocable notice to the Replaceable
Lender, may permanently replace the Replaceable Lender with one or more
substitute Lenders (each, a “Replacement Lender”; provided, that no Borrower,
Guarantor or Permitted Holder or Affiliate of a Borrower, Guarantor or Permitted
Holder shall be permitted to become a Replacement Lender), and the Replaceable
Lender shall have no right to refuse to be replaced hereunder. Such notice to
replace the Replaceable Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b)       Prior to the effective date of such replacement, the Replaceable
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Replaceable Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) but without any premium or penalty of any kind
whatsoever. If the Replaceable Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the Replaceable Lender shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Replaceable
Lender shall be made in accordance with the terms of Section 14.1. Until such
time as the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Replaceable Lender
hereunder and under the other Loan Documents, the Replaceable Lender shall
remain obligated to make the Replaceable Lender’s Pro Rata Share of Advances and
to purchase a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit.

15.3     No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

16.

AGENT; THE LENDER GROUP.

16.1     Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Regiment as its representative under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as such on the express conditions contained in this Section 16.
The provisions of this Section 16 are solely for the benefit of Agent and the
Lenders, and Borrowers shall have no rights as a third party beneficiary of any
of such provisions contained herein. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not

 

 

-64-

 



 

--------------------------------------------------------------------------------

have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that Regiment
is merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Parent and its Subsidiaries, and related matters, (b) execute
or file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents, (c) make Advances,
for itself or on behalf of Lenders as provided in the Loan Documents, (d)
exclusively receive, apply, and distribute the Collections of Parent and its
Subsidiaries as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Parent and its
Subsidiaries, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Parent and its Subsidiaries, the
Obligations, the Collateral, the Collections of Parent and its Subsidiaries, or
otherwise related to any of same as provided in the Loan Documents, and (g)
incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

16.2     Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

16.3     Liability of Agent. None of Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or

 

 

-65-

 



 

--------------------------------------------------------------------------------

to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of Parent and its Subsidiaries.

16.4     Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

16.5     Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 16.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

16.6     Credit Decision. Each Lender acknowledges that none of Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Parent and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of
Borrowers or any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions

 

 

-66-

 



 

--------------------------------------------------------------------------------

contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrowers or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrowers or any other Person party to a Loan
Document that may come into the possession of any of Agent-Related Persons.

16.7     Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Parent or its Subsidiaries are obligated
to reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise. Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of Parent and its Subsidiaries received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses by Parent or its Subsidiaries, each Lender hereby agrees
that it is and shall be obligated to pay to Agent such Lender’s Pro Rata Share
thereof. Whether or not the transactions contemplated hereby are consummated,
the Lenders shall indemnify upon demand Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so), according to their Pro Rata Shares, from and against any
and all Indemnified Liabilities; provided, however, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make an Advance or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s Pro Rata Share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

               16.8      Agent in Individual Capacity. Regiment and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other

 

 

 

-67-

 



 

--------------------------------------------------------------------------------

business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though Regiment were not Agent hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge that, pursuant to such
activities, Regiment or its Affiliates may receive information regarding
Borrowers or their Affiliates or any other Person party to any Loan Documents
that is subject to confidentiality obligations in favor of Borrowers or such
other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include Regiment in its individual capacity.

16.9     Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders (unless such notice is waived by the Required Lenders). If Agent resigns
under this Agreement, the Required Lenders shall appoint a successor Agent for
the Lenders. If no successor Agent is appointed prior to the effective date of
the resignation or removal of Agent, Agent may appoint, after consulting with
the Lenders, a successor Agent. At any time, Agent may be removed upon prior
notice from the Required Lenders to Agent and the other Lenders. If Agent has
been removed by the Required Lenders, Required Lenders may agree in writing to
replace Agent with a successor Agent from among the Lenders. In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 15 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 45 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

16.10   Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Parent and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrowers or their Affiliates or
any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrowers or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

16.11     Collateral Matters.

 

 

-68-

 



 

--------------------------------------------------------------------------------

 

(a)       The Lenders hereby irrevocably authorize Agent, at its option and in
its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Administrative
Borrower certifies to Agent that the sale or disposition is permitted under
Section 7.4 of this Agreement or the other Loan Documents (and Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property in which neither Parent nor any of its Subsidiaries
owned any interest at the time the Agent’s Lien was granted nor at any time
thereafter, or (iv) constituting property leased to Parent or any of its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 16.11; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Borrowers in respect of) all interests retained by Borrowers, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(b)       Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Parent or any of its
Subsidiaries or is cared for, protected, or insured or has been encumbered, or
that the Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

            16.12      Restrictions on Actions by Lenders; Sharing of Payments.
 

(a)       Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Parent or any of its
Subsidiaries or any deposit accounts of Parent or any of its Subsidiaries now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by Agent, take
or cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan

 

 

-69-

 



 

--------------------------------------------------------------------------------

Document against the Borrowers or Guarantors or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

(b)       If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

16.13   Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

16.14   Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

16.15   Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

16.16   Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

(a)       is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
respecting Parent and

 

 

-70-

 



 

--------------------------------------------------------------------------------

its Subsidiaries (each a “Report” and collectively, “Reports”) prepared by or at
the request of Agent, and Agent shall so furnish each Lender with such Reports,

(b)       expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)       expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Parent and
its Subsidiaries and will rely significantly upon Parent and its Subsidiaries’
books and records, as well as on representations of Borrowers’ personnel,

(d)       agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 18.9, and

(e)       without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or any of its Subsidiaries to Agent that has not
been contemporaneously provided by Parent or any of its Subsidiaries to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Parent or any of its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Administrative Borrower, Agent promptly
shall provide a copy of same to such Lender, and (z) any time that Agent renders
to Administrative Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

16.17   Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint)

 

 

-71-

 



 

--------------------------------------------------------------------------------

obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

17.

WITHHOLDING TAXES.

(a)       All payments made by any Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes and Other
Taxes, and in the event any deduction or withholding of Indemnified Taxes and
Other Taxes is required, each Borrower shall comply with the penultimate
sentence of this Section 17(a). If any Indemnified Taxes and Other Taxes are so
levied or imposed, each Borrower agrees to pay the full amount of such
Indemnified Taxes and Other Taxes and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement, any
note, or Loan Document, including any amount paid pursuant to this Section 17(a)
after withholding or deduction for or on account of any Indemnified Taxes and
Other Taxes, will not be less than the amount provided for herein; provided,
however, that Borrowers shall not be required to increase any such amounts if
the increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Each Borrower will furnish to Agent as promptly as
possible after the date the payment of any Indemnified Tax and Other Tax is due
pursuant to applicable law certified copies of tax receipts evidencing such
payment by Borrower.

(b)       If a Lender claims an exemption from United States withholding tax,
Lender agrees with and in favor of Agent and any Borrower, to deliver to Agent:

(i)        if such Lender claims an exemption from United States withholding tax
pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of any Borrower (within
the meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to any Borrower within the meaning of Section 864(d)(4) of
the IRC, and (B) a properly completed and executed IRS Form W-8BEN, before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or any Borrower;

 

 

-72-

 



 

--------------------------------------------------------------------------------

(ii)       if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or any Borrower;

(iii)      if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or any
Borrower; or

(iv)      such other form or forms, including IRS Form W-9, as may be required
under the IRC or other laws of the United States as a condition to exemption
from, or reduction of, United States withholding or backup withholding tax
before receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or any Borrower.

Lender agrees promptly to notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction. In addition, each such Lender agrees that it will deliver, upon
Administrative Borrower’s written request, updated versions of the foregoing
documents whenever they have become obsolete or inaccurate in any material
respect, together with such other forms or documents as may be required in order
to confirm or establish the entitlement of such Lender to continued exemption
from or reduction of withholding tax, but only if, and to the extent that, such
Lender is eligible for such exemption or reduction.

(c)       If a Lender claims an exemption from withholding tax in a jurisdiction
other than the United States, Lender agrees with and in favor of Agent and
Borrowers, to deliver to Agent any such form or forms, as may be required under
the laws of such jurisdiction as a condition to exemption from, or reduction of,
foreign withholding or backup withholding tax before receiving its first payment
under this Agreement and at any other time reasonably requested by Agent or
Administrative Borrower.

Lender agrees promptly to notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

(d)       If any Lender claims exemption from, or reduction of, withholding tax
and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrowers to such Lender, such
Lender agrees to notify Agent and Administrative Borrower of the percentage
amount in which it is no longer the beneficial owner of Obligations of Borrowers
to such Lender. To the extent of such percentage amount, Agent and Borrowers
will treat such Lender’s documentation provided pursuant to Sections 17(b) or
17(c) as no longer valid. With respect to such percentage amount, Lender may
provide new documentation, pursuant to Sections 17(b) or 17(c), if applicable.

(e)       If any Lender is entitled to a reduction in the applicable withholding
tax, Agent may withhold from any interest payment to such Lender an amount
equivalent to the

 

 

-73-

 



 

--------------------------------------------------------------------------------

applicable withholding tax after taking into account such reduction. If the
forms or other documentation required by subsection (b) or (c) of this Section
17 are not delivered to Agent, then Agent may withhold from any interest payment
to such Lender not providing such forms or other documentation an amount
equivalent to the applicable withholding tax.

(f)        If the IRS or any other Governmental Authority of the United States
or other jurisdiction asserts a claim that Agent did not properly withhold tax
from amounts paid to or for the account of any Lender due to a failure on the
part of the Lender (because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 17, together
with all costs and expenses (including attorneys fees and expenses). The
obligation of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of Agent.

(g)       If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower paid
additional amounts pursuant to this Section 17, it shall pay over such refund to
such Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 17 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant governmental authority with respect to such
refund); provided, that the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) shall be repaid to Agent or such Lender by such Borrower in the event
that Agent or such Lender is required to repay such refund to such governmental
authority. This section shall not be construed to require Agent or any Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to any Borrower or any other Person.

18.

GENERAL PROVISIONS.

18.1     Effectiveness. This Agreement shall be binding and deemed effective (a)
when executed by Borrowers, Agent, and each Lender whose signature is provided
for on the signature pages hereof and (b) with respect to the interim and final
facilities hereunder, upon the occurrence of the Interim Facility Effective Date
or the Final Facility Effective Date, as the case may be.

18.2     Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

18.3     Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrowers, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and

 

 

-74-

 



 

--------------------------------------------------------------------------------

shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.

18.4     Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

18.5     Bank Product Providers. Each Bank Product Provider shall be deemed a
party hereto for purposes of any reference in a Loan Document to the parties for
whom Agent is acting; it being understood and agreed that the rights and
benefits of such Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s right to share in payments and
collections out of the Collateral as more fully set forth herein. In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution.

18.6     Lender-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and Borrowers, on the other hand, is solely that of
creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to Borrowers arising out of or in
connection with, and there is no agency or joint venture relationship between
the members of the Lender Group, on the one hand, and Borrowers, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

18.7     Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

18.8     Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by any Borrower or Guarantor or the transfer to the Lender
Group of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrowers or Guarantors
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

 

 

-75-

 



 

--------------------------------------------------------------------------------

 

            18.9       Confidentiality.

(a)       Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent or any
of its Subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except: (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group, (ii)
to Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 18.9, (iii) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, including, without limitation, as may
be required by the Chapter 11 Cases, (iv) as may be agreed to in advance by
Administrative Borrower or its Subsidiaries or as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process, (v) as
to any such information that is or becomes generally available to the public
(other than as a result of prohibited disclosure by Agent or the Lenders), (vi)
in connection with any assignment, prospective assignment, sale, prospective
sale, participation, prospective participation or pledge or prospective or
pledge of any Lender’s interest under this Agreement, provided that any such
assignee, prospective assignment, sale, prospective sale, participation,
prospective participation or pledge or prospective or pledgee shall have agreed
in writing to receive such information hereunder subject to the terms of this
Section, and (vii) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this
Section 18.9(a) shall survive for 2 years after the payment in full of the
Obligations.

(b)       Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.

18.10   Lender Group Expenses. Subject to the terms of the Bankruptcy Court
Orders, without prior application to, or approval by, the Bankruptcy Court, the
Lender Group Expenses shall be due and payable on a monthly basis after receipt
of an invoice from Agent setting forth in reasonable detail the Lender Group
Expenses for which payment is being demanded unless otherwise waived by Agent.
Borrowers agree, subject to the terms of the Bankruptcy Court Orders, to pay any
and all Lender Group Expenses as set forth above and agrees that its obligations
contained in this Section 18.10 shall survive payment or satisfaction in full of
all other Obligations.

18.11   USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrowers, which information includes the name and address of Borrowers and
other information that will allow such Lender to identify Borrowers in
accordance with the Act.

 

 

-76-

 



 

--------------------------------------------------------------------------------

18.12   Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

18.13   Parent as Agent for Borrowers. Each Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group’s relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 18.13 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.

18.14   Parties Including Trustees; Bankruptcy Court Proceedings. This
Agreement, the other Loan Documents, and all Liens created hereby or pursuant
hereto or to any other Loan Document shall be binding upon each Loan Party, the
estate of each Loan Party, and any trustee or successor in interest of any Loan
Party in any Chapter 11 Case or any subsequent case commenced under Chapter 7 of
the Bankruptcy Code or any other bankruptcy or insolvency laws, and shall not be
subject to Section 365 of the Bankruptcy Code. This Agreement and the other Loan
Documents shall be binding upon, and inure to the benefit of, the successors of
Agent and the Lenders and their respective assigns, transferees and endorsees.
The Agent’s Liens created by this Agreement and the other Loan Documents shall
be and remain valid and perfected in the event of the substantive consolidation
or conversion of any Chapter 11 Case or any other bankruptcy case of any Loan
Party to a case under Chapter 7 of the Bankruptcy Code, or in the event of
dismissal of any Chapter 11 Case or the release of any Collateral from the

 

 

-77-

 



 

--------------------------------------------------------------------------------

jurisdiction of the Bankruptcy Court for any reason, without the necessity that
Agent or any of the Lenders file financing statements or otherwise perfect its
security interests or Liens under applicable law.

18.15   Priority of Terms. To the extent of any conflict between or among (i)
the express terms or provisions of any of the Loan Documents (excluding the
Bankruptcy Court Orders), on the one hand, and (ii) the terms and provisions of
the Bankruptcy Court Orders, on the other hand, the terms and provisions of the
Bankruptcy Court Orders shall govern, and notwithstanding anything else to the
apparent contrary herein or in any other Loan Document (excluding the Bankruptcy
Court Orders), no Default or Event of Default shall arise hereunder or hereunder
if a Loan Party is unable to perform or observe any term or provision hereof
because such action would otherwise violate a term or provision of the
Bankruptcy Court Orders.

[Signature pages follow.]

 

 

-78-

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

FOOTHILLS RESOURCES, INC.,

as Borrower

 

 

By:

/s/ W. Kirk Bosché

 

Name:

W. Kirk Bosché

 

Title:

Chief Financial Officer

 

 

FOOTHILLS CALIFORNIA, INC.,

as Borrower

 

 

By:

/s/ W. Kirk Bosché

 

Name:

W. Kirk Bosché

 

Title:

Chief Financial Officer

 

 

FOOTHILLS OKLAHOMA, INC.,

as Borrower

 

 

By:

/s/ W. Kirk Bosché

 

Name:

W. Kirk Bosché

 

Title:

Chief Financial Officer

 

 

FOOTHILLS TEXAS, INC.,

as Borrower

 

 

By:

/s/ W. Kirk Bosché

 

Name:

W. Kirk Bosché

 

Title:

Chief Financial Officer

 

 

REGIMENT CAPITAL SPECIAL SITUATIONS FUND III, L.P., as Agent and as a Lender

 

 

By:

/s/ Richard T. Miller

 

Name:

Richard T. Miller

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

1.

DEFINITIONS AND CONSTRUCTION

1

 

1.1

Definitions

1

 

1.2

Accounting Terms

1

 

1.3

Code

1

 

1.4

Construction

1

 

1.5

Schedules and Exhibits

2

2.

LOAN AND TERMS OF PAYMENT.

2

 

2.1

Revolver Advances.

2

 

2.2

[Intentionally Deleted]

3

 

2.3

Borrowing Procedures and Settlements.

3

 

2.4

Payments.

7

 

2.5

Overadvances

11

 

2.6

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

11

 

2.7

Cash Management.

14

 

2.8

Crediting Payments

15

 

2.9

Designated Account

15

 

2.10

Maintenance of Loan Account; Statements of Obligations

15

 

2.11

Fees

16

 

2.12

Letters of Credit.

16

 

2.13

[Intentionally Deleted].

19

 

2.14

Capital Requirements

19

 

2.15

[Intentionally Deleted].

19

 

2.16

Joint and Several Liability of Borrowers.

19

3.

SECURITY AND ADMINISTRATIVE PRIORITY.

22

 

3.1

Collateral; Grant of Lien and Security Interest

22

 

3.2

Administrative Priority

23

 

3.3

Grants, Rights and Remedies

23

 

3.4

No Filings Required

24

 

3.5

Survival

24

 

3.6

Further Assurances

24

4.

CONDITIONS; TERM OF AGREEMENT.

25

4.1

Conditions Precedent to Interim Facility Effectiveness and Final Facility
Effectiveness

25

 

4.2

Conditions Precedent to all Extensions of Credit

25

 

4.3

Term

26

 

4.4

Effect of Termination

26

 

4.5

Early Termination by Borrowers

26

5.

REPRESENTATIONS AND WARRANTIES.

26

 

5.1

No Encumbrances

27

 

5.2

Margin Stock

27

 

5.3

Brokers

27

 

 

-i-

 



 

--------------------------------------------------------------------------------

5.4

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification  Number, Commercial Tort Claims 27

5.5

Due Organization and Qualification; Compliance with Laws; Subsidiaries

28

 

5.6

Due Authorization; No Conflict.

29

 

5.7

Litigation

31

 

5.8

No Material Adverse Change

31

 

5.9

Fraudulent Transfer

32

 

5.10

Employee Benefits

32

 

5.11

Environmental Condition

32

 

5.12

Intellectual Property

33

 

5.13

Leases

33

 

5.14

Deposit Accounts and Securities Accounts

33

 

5.15

Complete Disclosure

34

 

5.16

Indebtedness

34

 

5.17

Material Contracts

34

 

5.18

Government Regulation

34

 

5.19

Foreign Assets Control Regulations, Etc.

35

 

5.20

Insurance and Bonds

35

 

5.21

Government Contracts

35

 

5.22

Taxes

36

 

5.23

Gas, Imbalances, Prepayments

36

 

5.24

Swap Agreements

36

 

5.25

Location of Real Property and Leased Premises.

36

 

5.26

Nature of Business

37

 

5.27

Seismic Licenses

38

 

5.28

Marketing of Production

38

 

5.29

Administrative Priority; Lien Priority

38

6.

AFFIRMATIVE COVENANTS.

39

 

6.1

Accounting System

39

 

6.2

Collateral Reporting

39

 

6.3

Financial Statements, Reports, Certificates

39

 

6.4

Guarantor Reports

39

 

6.5

Inspection

39

 

6.6

Maintenance of Properties

40

 

6.7

Taxes

41

 

6.8

Insurance

41

 

6.9

Compliance with Laws

42

 

6.10

Leases

42

 

6.11

Existence

42

 

6.12

Environmental.

42

 

6.13

Disclosure Updates

43

 

6.14

Control Agreements

44

 

6.15

Formation of Subsidiaries

44

 

6.16

Further Assurances

44

 

6.17

Material Contracts

45

 

6.18

Intellectual Property

45

 

 

-ii-

 



 

--------------------------------------------------------------------------------

 

6.19

Exercise of Rights

45

 

6.20

[Intentionally Deleted]

45

 

6.21

Title Information

45

 

6.22

Swap Agreements

46

 

6.23

Assignment of Government Contracts

46

 

6.24

Post Closing Obligations

46

7.

NEGATIVE COVENANTS.

46

 

7.1

Indebtedness

46

 

7.2

Liens

47

 

7.3

Restrictions on Fundamental Changes.

47

 

7.4

Disposal of Assets

47

7.5

Change of Jurisdiction, Corporate Name or Location; Change of Fiscal Year 47

 

7.6

Nature of Business

48

 

7.7

Prepayments and Amendments

48

 

7.8

Change of Control

48

 

7.9

Distributions

48

 

7.10

Accounting Methods

48

 

7.11

Investments

48

 

7.12

Transactions with Affiliates

49

 

7.13

Use of Proceeds

49

 

7.14

[Intentionally Deleted]

49

 

7.15

Forward Sales

49

 

7.16

Oil and Gas Imbalances

49

 

7.17

Marketing Activities

50

 

7.18

Sale Leasebacks

50

 

7.19

Cancellation of Indebtedness

50

 

7.20

No Amendment of Governing Documents

50

 

7.21

No Impairment of Intercompany Transfers; Negative Pledge

50

 

7.22

[Intentionally Deleted]

51

 

7.23

Swap Agreements

51

 

7.24

Bankruptcy Court Orders; Administrative Priority

51

 

7.25

Limitation on Prepayments of Pre-Petition Obligations

52

 

7.26

Prosecution of Claims Against Agent or Lenders

52

8.

EVENTS OF DEFAULT.

52

9.

THE LENDER GROUP’S RIGHTS AND REMEDIES.

56

 

9.1

Rights and Remedies

56

 

9.2

Remedies Cumulative

56

10.

TAXES AND EXPENSES.

56

11.

WAIVERS; INDEMNIFICATION.

57

 

11.1

Demand; Protest; etc

57

 

11.2

The Lender Group’s Liability for Collateral

57

 

11.3

Indemnification

57

 

 

-iii-

 



 

--------------------------------------------------------------------------------

12.

NOTICES.

58

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

59

14.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

60

 

14.1

Assignments and Participations.

60

 

14.2

Successors

62

15.

AMENDMENTS; WAIVERS.

62

 

15.1

Amendments and Waivers

62

 

15.2

Replacement of Lenders.

63

 

15.3

No Waivers; Cumulative Remedies

64

16.

AGENT; THE LENDER GROUP.

64

 

16.1

Appointment and Authorization of Agent

64

 

16.2

Delegation of Duties

65

 

16.3

Liability of Agent

65

 

16.4

Reliance by Agent

66

 

16.5

Notice of Default or Event of Default

66

 

16.6

Credit Decision

66

 

16.7

Costs and Expenses; Indemnification

67

 

16.8

Agent in Individual Capacity

68

 

16.9

Successor Agent

68

 

16.10

Lender in Individual Capacity

68

 

16.11

Collateral Matters.

69

 

16.12

Restrictions on Actions by Lenders; Sharing of Payments.

69

 

16.13

Agency for Perfection

70

 

16.14

Payments by Agent to the Lenders

70

 

16.15

Concerning the Collateral and Related Loan Documents

70

16.16

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information 70

 

16.17

Several Obligations; No Liability

71

17.

WITHHOLDING TAXES.

72

18.

GENERAL PROVISIONS.

74

 

18.1

Effectiveness

74

 

18.2

Section Headings

74

 

18.3

Interpretation

74

 

18.4

Severability of Provisions

75

 

18.5

Bank Product Providers

75

 

18.6

Lender-Creditor Relationship

75

 

18.7

Counterparts; Electronic Execution

75

 

18.8

Revival and Reinstatement of Obligations

75

 

18.9

Confidentiality.

76

 

18.10

Lender Group Expenses

76

 

18.11

USA PATRIOT Act

76

 

 

-iv-

 



 

--------------------------------------------------------------------------------

 

18.12

Integration

77

 

18.13

Parent as Agent for Borrowers

77

 

18.14

Parties Including Trustees; Bankruptcy Court Proceedings

77

 

18.15

Priority of Terms

78

 

 

Exhibit A-1

Form of Assignment and Acceptance

Exhibit C-1

Form of Compliance Certificate

Schedule A-1

Agent’s Account

Schedule A-2

Authorized Persons

Schedule C-1

Commitments

Schedule P-1

Permitted Holders

Schedule P-2

Permitted Liens

Schedule 1.1

Definitions

Schedule 2.7(a)

Cash Management Banks

Schedule 4.1

Conditions Precedent to Interim and Final Facility Effectiveness

Schedule 5.1

Real Property, Leases, Encumbrances, Rights to Purchase

Schedule 5.4(a)

States of Organization

Schedule 5.4(b)

Chief Executive Offices

Schedule 5.4(c)

Organizational Identification Numbers

Schedule 5.4(d)

Commercial Tort Claims

Schedule 5.5(b)

Capitalization of Borrower

Schedule 5.5(c)

Capitalization of Borrower’s Subsidiaries

Schedule 5.5(d)

Subscriptions, Options, Warrants, Calls

Schedule 5.7

Litigation

Schedule 5.11

Environmental Matters

Schedule 5.12

Intellectual Property

Schedule 5.13

Leases

Schedule 5.14

Deposit Accounts and Securities Accounts

Schedule 5.16

Permitted Indebtedness

Schedule 5.17

Material Contracts

Schedule 5.20

Insurance; Bonds

Schedule 5.21

Government Contracts

Schedule 5.22

Taxes

Schedule 5.23

Gas Imbalances

Schedule 5.24

Swap Agreements

Schedule 5.25

Oil and Gas Properties

Schedule 5.27

Seismic Licenses

Schedule 5.28

Marketing of Production

Schedule 6.2

Collateral Reporting

Schedule 6.3

Financial Statements, Reports, Certificates

Schedule 7.6

Nature / Description of Business

Schedule 7.12

Transactions with Affiliates

 

 

 

-v-


--------------------------------------------------------------------------------

 

Schedule 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Parent or its Subsidiaries.

“Act” has the meaning specified therefor in Section 18.11.

“Additional Documents” has the meaning specified therefor in Section 6.17.

“Administrative Borrower” has the meaning specified therefor in Section 18.13.

“Advances” has the meaning specified therefor in Section 2.1(a).

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the Stock having
ordinary voting power in the election of directors of such Persons, (b) each
Person that controls, is controlled by or is under common control with such
Person, (c) each of such Person’s officers, directors, joint venturers and
partners and (d) in the case of any Borrower, the immediate family members,
spouses and lineal descendants of individuals who are Affiliates of such
Borrower. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
“Affiliate” shall specifically exclude Agent and each Lender.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” mean the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents and the Bankruptcy Court Orders.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person approved by the Agent in writing.

 

 

 

--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee” has the meaning specified therefor in Section 13.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-2.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations) and all sublimits and reserves then applicable hereunder).

“Bank Product” means any financial accommodation extended to Borrowers or their
Subsidiaries by a Bank Product Provider (other than pursuant to the Agreement)
including: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) transactions under Swap
Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Borrowers or their Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrowers or their
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that Borrowers or their
Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing indemnities or reimbursement obligations to, a
Bank Product Provider with respect to the Bank Products provided by such Bank
Product Provider to any Borrower or its Subsidiaries.

“Bank Product Provider” means any Lender or any Affiliate of a Lender providing
one or more Bank Products to Parent or any of its Subsidiaries.

“Bank Product Reserve” means, as of any date of determination, an amount equal
to the amount of reserves that Agent has established from time to time in
connection with Swap Agreements based upon the Agent’s reasonable determination
of the credit exposure of Parent and its Subsidiaries in respect of the Swap
Agreements.

 

 

2

 



 

--------------------------------------------------------------------------------

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Bankruptcy Court” has the meaning specified therefor in the recitals hereto.

“Bankruptcy Court Orders” means the Interim Bankruptcy Court Order and the Final
Bankruptcy Court Order.

“Base Rate” means 12.0% per annum.

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

“Borrowers” has the meaning specified therefor in the preamble to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made, converted
or continued on the same day by the Lenders (or Agent on behalf thereof) or by
Agent in the case of a Protective Advance.

“Budget” means the Budget attached as Annex I hereto, as may be updated or
supplemented from time to time pursuant to Schedule 6.3 or otherwise, in form
and substance acceptable to Agent and the Required Lenders, setting forth cash
collections and disbursements of the Borrowers and the net crude oil and natural
gas sales of the Borrowers for the periods covered thereby, through the Final
Maturity Date (as defined in clause (b) thereof).

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Carve-Out Expenses” has the meaning assigned to such term in Section 3.1(c).

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from

 

 

3

 



 

--------------------------------------------------------------------------------

the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit
or bankers’ acceptances maturing within 1 year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof having at the date of acquisition thereof combined capital and
surplus of not less than $250,000,000, (e) Deposit Accounts maintained with (i)
any bank that satisfies the criteria described in clause (d) above, or (ii) any
other bank organized under the laws of the United States or any state thereof so
long as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and (f)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (e) above.

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among Parent or one
of its Subsidiaries, Agent, and one of the Cash Management Banks.

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

“Change of Control” means that (a) Permitted Holders fail to own and control,
directly or indirectly, 15%, or more, of the Stock of Parent having the right to
vote for the election of members of the Board of Directors, (b) any “person” or
“group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act),
other than Permitted Holders, becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 20%, or more, of the
Stock of Parent having the right to vote for the election of members of the
Board of Directors, or (c) a majority of the members of the Board of Directors
do not constitute Continuing Directors.

“Chapter 11 Cases” has the meaning specified therefor in the recitals hereto.

“Code” means the Uniform Commercial Code, as in effect from time to time, in the
State of New York.

“Collateral” has the meaning specified therefor in Section 3.1(a).

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Equipment, or Inventory, in
each case, in form and substance satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commitment” means, with respect to each Lender, the Dollar amount of its
commitment as set forth beside such Lender’s name under the applicable heading
on Schedule C-1 to this Agreement or in the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 14.1.

 

 

4

 



 

--------------------------------------------------------------------------------

“Committee” means the official committee of unsecured creditors (if any) formed
in the Chapter 11 Cases.

“Common Stock” means common stock of Parent, with a par value of $0.001 per
share.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrowers to Agent.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Interim Facility Effective
Date, and (b) any individual who becomes a member of the Board of Directors
after the Interim Facility Effective Date if such individual was appointed or
nominated for election to the Board of Directors by a majority of the Continuing
Directors, but excluding any such individual originally proposed for election in
opposition to the Board of Directors in office at the Interim Facility Effective
Date in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Parent and whose initial assumption of
office resulted from such contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means 12.0% per annum.

“Defined Benefit Plan” means a “defined benefit plan” (as defined in Section
3(35) of ERISA) which Parent or any of its Subsidiaries or ERISA Affiliates
sponsors, maintains or contributes to, or has sponsored, maintained or
contributed to (or has or had an obligation to sponsor, maintain or contribute
to) within the past six years.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrowers identified on
Schedule 4.14.

“Designated Account Bank” has the meaning specified therefor in Schedule 5.14.

“Disqualified Stock” shall mean any Stock which, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening

 

 

5

 



 

--------------------------------------------------------------------------------

of any event, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is one hundred eighty
(180) days following the Final Maturity Date, (b) is convertible into or
exchangeable for (i) debt securities or (ii) any Stock referred to in (a) above,
in each case at any time on or prior to the date that one hundred eighty (180)
days following the Final Maturity Date, or (c) is entitled to receive a dividend
or distribution (other than for taxes attributable to the operations of the
business) prior to the time that the Obligations are paid in full, or (d) has
the benefit of any covenants or agreements that restrict the payment of any of
the Obligations or that are EBITDA or debt-multiple based (i.e. financial
covenants).

“Dollars” means United States dollars.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, demand, suit, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or Releases (a) at, onto or from any assets, properties, or businesses of
Parent, its Subsidiaries, or any of their predecessors in interest, including
the Real Property, (b) from or onto adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by
Parent, its Subsidiaries, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, health and safety, natural
resources or natural resource damages, or Hazardous Materials, in each case as
amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest that arise under Environmental Laws or
are incurred as a result of any (i) Environmental Action, (ii) Release or (iii)
Response Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority or
Person for Environmental Liabilities.

“Environmental Permits” has the meaning specified therefor in Section 5.11.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any

 

 

6

 



 

--------------------------------------------------------------------------------

organization subject to ERISA that is a member of an affiliated service group of
which Parent or any of its Subsidiaries is a member under IRC Section 414(m), or
(d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with Parent or any of
its Subsidiaries and whose employees are aggregated with the employees of Parent
or its Subsidiaries under IRC Section 414(o).

“ERISA Event” means, with respect to Parent or any of its Subsidiaries or any of
their ERISA Affiliates, (a) any event described in Section 4043(c) of ERISA with
respect to a Pension Plan or Defined Benefit Plan (collectively, “ERISA Plans”);
(b) the withdrawal of any Loan Party or ERISA Affiliate from an ERISA Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Loan Party or any ERISA Affiliate from any
Multiemployer Plan; (d) the filing of a notice of intent to terminate a ERISA
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA; (e) the institution of proceedings to terminate an ERISA Plan or
Multiemployer Plan by the PBGC; (f) the failure by any Loan Party or ERISA
Affiliate to make when due required contributions to a Multiemployer Plan or
ERISA Plan unless such failure is cured within 30 days; (g) any other event or
condition which might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any ERISA Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; or (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 of ERISA.

“Event of Default” has the meaning specified therefor in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Tax” means, with respect to Agent, any Lender, the Issuing Lender or
any other recipient of any payment to be made by or on account of any obligation
of Borrowers hereunder, the following Taxes, including interest, penalties or
other additions thereto: (a) income or franchise taxes imposed on (or measured
by) its gross or net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in which it is otherwise deemed to be engaged in
a trade or business for Tax purposes or, in the case of any Lender, in which its
applicable lending office is located; (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located; and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 17(b), (c) or (d).

“Extraordinary Receipts” means any cash received by Parent or any of its
Subsidiaries not in the ordinary course of business, including (a) foreign,
United States, state or local tax refunds, (b) pension plan reversions, (c)
proceeds of insurance (including key man life insurance and business
interruption insurance, but excluding any casualty insurance), (d) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (e) indemnity payments, and (f) any purchase price
adjustment received in connection with any purchase agreement.

“Fee Letter” means that certain fee letter between Borrowers and Agent, in form
and substance satisfactory to Agent.

 

 

7

 



 

--------------------------------------------------------------------------------

“Filing Date” means February 11, 2009.

“Final Bankruptcy Court Order” means the final order of the Bankruptcy Court
with respect to Borrowers, in form and substance acceptable to the Agent and the
Required Lenders in their sole and absolute discretion, as the same may be
amended, modified or supplemented from time to time with the express written
joinder or consent of Agent, the Lenders and Borrowers.

“Final Bankruptcy Court Order Entry Date” means the date on which the Final
Bankruptcy Court Order shall have been entered by the Bankruptcy Court.

“Final Facility Effective Date” has the meaning specified therefor in Schedule
4.1 to this Agreement.

“Final Maturity Date” means the date which is the earliest of (a) March 16,
2009, if the Final Bankruptcy Court Order has not been entered by the Bankruptcy
Court on or prior to such date, (b) if the Final Bankruptcy Court Order has been
entered by the Bankruptcy Court on or prior to March 16, 2009, then May 19,
2009, (c) the date of the substantial consummation (as defined in Section
1101(2) of the Bankruptcy Code) of a plan of reorganization in the Chapter 11
Cases that has been confirmed by an order of the Bankruptcy Court, (d) the date
of a sale of substantially all of the assets of Borrowers (which may take the
form of an asset sale, stock sale or otherwise as approved by Agent and
Lenders), and (e) such earlier date on which all Loans and other Obligations for
the payment of money shall become due and payable in accordance with the terms
of this Agreement and the other Loan Documents.

“Final Period” means the period commencing on the Final Facility Effective Date
and ending on the Final Maturity Date.

“Former Real Property” has the meaning specified therefor in Section 5.11

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means each Subsidiary of Borrowers and “Guarantor” means any one of
them; provided, that, if any Subsidiary is a “controlled foreign corporation”
within the meaning of Section 957 of the IRC, it shall not be required to be a
Guarantor.

 

 

8

 



 

--------------------------------------------------------------------------------

“Guaranty” means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers, in form and substance satisfactory to Agent.

“Hazardous Materials” means (a) chemicals, materials or substances that are
regulated under any Environmental Law, or defined or listed in, or otherwise
classified pursuant to, any Environmental Law as “hazardous substances,”
“hazardous materials,” “hazardous wastes,” “toxic substances,” or any other
formulation intended to define, list, or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “EP toxicity,” (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives, (d) any radioactive
materials, (e) asbestos in any form, (f) oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of 50 parts per million, (g) lead
based paint, (h) urea formaldehyde, (i) radon, and (j) pesticides.

“Holdout Lender” has the meaning specified therefor in Section 15.2(a).

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, oil, gas and casinghead gas leases, or other liquid or gaseous
hydrocarbon leases, mineral fee or lease interests, farm-outs, overriding
royalty and royalty interests, net profit interests, oil payments, production
payment interests and similar mineral interests, including any reserved or
residual interest of whatever nature.

“Hydrocarbons” means, collectively, oil, gas, coal seam gas, casinghead gas,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons, all products
and byproducts refined, separated, settled and dehydrated therefrom and all
products and byproducts refined therefrom, including, without limitation,
kerosene, liquefied petroleum gas, refined lubricating oils, diesel fuel, drip
gasoline, natural gasoline, helium, sulfur, geothermal steam, water, carbon
dioxide, and all other minerals.

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets or services (other than
trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices provided that such obligations are not
more than 90 days past due), (f) all obligations owing under Swap Agreements,
(g) all Disqualified Stock, and (h) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above.

“Indemnified Liabilities” has the meaning specified therefor in Section 11.3.

“Indemnified Person” has the meaning specified therefor in Section 11.3.

 

 

9

 



 

--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Interim Bankruptcy Court Order” means the order of the Bankruptcy Court with
respect to Borrowers, in form and substance acceptable to the Agent and the
Required Lenders in their sole and absolute discretion, as the same may be
amended, modified or supplemented from time to time with the express written
joinder or consent of Agent, the Lenders and Borrowers.

“Interim Bankruptcy Court Order Entry Date” means the date on which the Interim
Bankruptcy Court Order shall have been entered by the Bankruptcy Court.

“Interim Facility Effective Date” has the meaning specified therefor in Schedule
4.1.

“Interim Period” means the period commencing on the Interim Facility Effective
Date and ending on the earlier to occur of (a) the Final Facility Effective Date
and (b) the Final Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“IRS” shall mean the Internal Revenue Service, or any successor thereto.

“Issuing Lender” means any Lender that, at the request of Administrative
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing L/Cs or L/C
Undertakings pursuant to Section 2.12.

“L/C” has the meaning specified therefor in Section 2.12(a).

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 14.1.

 

 

10

 



 

--------------------------------------------------------------------------------

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrowers or their Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) out-of-pocket fees or charges paid or incurred by Agent and Regiment
in connection with the Lender Group’s transactions with Borrowers or their
Subsidiaries, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) costs and expenses incurred by Agent
in the disbursement of funds to Borrowers or other members of the Lender Group
(by wire transfer or otherwise), (d) charges paid or incurred by Agent resulting
from the dishonor of checks, (e) reasonable costs and expenses paid or incurred
by the Lender Group to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Agent related to any inspections or
audits to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter, (g) reasonable costs
and expenses of third party claims or any other suit paid or incurred by the
Lender Group in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Lender Group’s
relationship with Borrowers or any of their Subsidiaries, (h) Agent’s and each
Lender’s reasonable costs and expenses (including attorneys fees) incurred in
advising, structuring, drafting, reviewing, administering, syndicating, or
amending the Loan Documents, including the reasonable costs and expenses of any
independent engineers and consultants retained by Agent and each Lender in
connection herewith, and (i) Agent’s and each Lender’s reasonable costs and
expenses (including attorneys, accountants, consultants, and other advisors fees
and expenses) incurred in terminating, enforcing (including attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with the Chapter 11 Cases, or a “workout,” a “restructuring,” or an
Insolvency Proceeding concerning Borrowers or their Subsidiaries or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee set forth in the Agreement
will continue to accrue while the Letters of Credit are outstanding) to be held
by Agent for the benefit of the Lenders in an amount equal to 105% of the then
existing Letter of Credit Usage, (b) causing the Underlying Letters of Credit to
be returned to the Issuing Lender, or (c) providing Agent with a standby letter
of credit, in form and substance reasonably satisfactory to Agent, from a
commercial bank acceptable to Agent (in its sole discretion) in an equal to 105%
of the then existing Letter of Credit Usage (it being

 

 

11

 



 

--------------------------------------------------------------------------------

understood that the Letter of Credit fee set forth in the Agreement will
continue to accrue while the Letters of Credit are outstanding and that any such
fee that accrues must be an amount that can be drawn under any such standby
letter of credit).

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Account” has the meaning specified therefor in Section 2.10.

“Loan Documents” means this Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Control Agreements, the Fee Letter, the Letters of
Credit, any mortgage, pledge agreement or other security document executed by a
Loan Party in connection with this Agreement, any note or notes executed by
Borrowers in connection with the Agreement and payable to a member of the Lender
Group, the Bankruptcy Court Orders, and any other agreement entered into, now or
in the future, by any Loan Party in connection with this Agreement.

“Loan Party” means any Borrowers and any Guarantor.

“Margin Stock” shall have the meaning specified therefor in Section 5.2.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, net operating income, value of Collateral,
assets, liabilities or condition (financial or otherwise) of Parent and its
Subsidiaries, taken as a whole (except for the commencement of the Chapter 11
Cases), (b) a material impairment of the ability of Parent and its Subsidiaries,
taken as a whole, to perform their obligations under the Loan Documents to which
they are parties or of the Lender Group’s ability to enforce the Obligations or
realize upon the Collateral, or (c) a material impairment of the enforceability
or priority of Agent’s Liens with respect to the Collateral as a result of an
action or failure to act on the part of Parent or its Subsidiaries.

“Material Adverse Deviation” means, as of any date of determination, an upward
deviation, calculated monthly on a cumulative basis from and after the Filing
Date, of more than 10% from the amounts for each of the following items set
forth in the Budget for such period:

 

(a)

“payroll”;

 

(b)

“Other G&A”;

 

(c)

“Capex”; and

 

(d)

“LOE”.

 

 

12

 



 

--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party that is (A)
a bond or surety obligation or (B) an employment agreement with an officer or a
director, (ii) the Farmout Agreement, (iii), the ORRI Conveyance, (iv) the
Operating Agreement, and (iv) all other contracts or agreements (other than any
oil and gas lease) to which such Person or any of its Subsidiaries is a party
for which breach, non-performance, cancellation or failure to renew could
reasonably be expected to result in a Material Adverse Change.

“Maximum Revolver Amount” means (1) during the Interim Period $1,600,000 and (2)
during the Final Period $2,500,000.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Subsidiaries in favor of Agent, in form and substance satisfactory to Agent,
that encumber the Oil and Gas Properties.

“Mortgaged Property” means any Property owned by a Loan Party which is subject
to the Liens existing and to exist under the terms of the Loan Documents.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which Parent, any Subsidiary of Parent or ERISA
Affiliate of Parent is making, is obligated to make, has made or been obligated
to make, contributions on behalf of participants who are or were employed by any
of them.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by Parent or any of its Subsidiaries
of property or assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Parent or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Priority Lien on any asset
(other than (A) Indebtedness owing to Agent or any Lender under the Agreement or
the other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Parent or such Subsidiary in connection with such sale or
disposition and (iii) taxes paid or estimated in good faith based on reasonable
supporting documentation to be payable to any taxing authorities by Parent or
such Subsidiary in connection with such sale or disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or estimated in good faith based on
reasonable supporting documentation to be payable to a Person that is not an
Affiliate of Parent or any of its Subsidiaries, and are properly attributable to
such transaction; and

(b) with respect to the issuance or incurrence of any Indebtedness by Parent or
any of its Subsidiaries, or the issuance by Parent or any of its Subsidiaries of
any shares of its Stock, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of Parent or
such Subsidiary in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions, and expenses related thereto
and

 

 

13

 



 

--------------------------------------------------------------------------------

required to be paid by Parent or such Subsidiary in connection with such
issuance or incurrence, (ii) taxes paid or estimated in good faith based on
reasonable supporting documentation to be payable to any taxing authorities by
Parent or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or estimated in good
faith based on reasonable supporting documentation to be payable to a Person
that is not an Affiliate of Parent or any of its Subsidiaries, and are properly
attributable to such transaction.

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to Borrowers’ Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), charges, costs, Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), lease payments, guaranties,
covenants, and duties of any kind and description owing by Borrowers to the
Lender Group pursuant to or evidenced by the Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrowers are required to pay or reimburse by the Loan Documents or by law
or otherwise in connection with the Loan Documents, (b) all Bank Product
Obligations. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding and (c) the Regiment Guaranty Obligations.

“Oil and Gas Business” means (a) the acquisition, exploration, exploitation,
development, operation and disposition of interests in Oil and Gas Properties
and Hydrocarbons, (b) the gathering, marketing, treating, processing, storage,
selling and transporting of any production from such interests or properties,
including, without limitation, the marketing of Hydrocarbons obtained from
unrelated Persons, (c) any business relating to or arising from exploration for
or development, production, treatment, processing, storage, transportation or
marketing of oil, gas and other minerals and products produced in association
therewith, (d) any business relating to oilfield sales and service, and (e) any
activity that is ancillary or necessary or desirable to facilitate the
activities described in clauses (a) through (d) of this definition.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates

 

 

14

 



 

--------------------------------------------------------------------------------

described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, service rigs,
trailers, backhoes, automotive equipment, rental equipment or other personal
Property which may be on such premises for the purpose of drilling and servicing
a well or for other similar temporary uses) and including any and all oil wells,
gas wells, injection wells or other wells, buildings, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

“Originating Lender” has the meaning specified therefor in Section 14.1(e).

“ORRI Conveyance” means the Conveyance of Overriding Royalty Interest dated as
of September 8, 2006 by Foothills Texas, Inc. in favor of MTGLQ Investors, L.P.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Operating Agreement” means that certain Operating Agreement dated as of January
3, 2006 by and between Foothills California, Inc. (as successor in interest to
Brasada Resources LLC), as operator, and INNEX California, Inc., as
non-operator.

“Overadvance” has the meaning specified therefor in Section 2.5.

“Participant” has the meaning specified therefor in Section 14.1(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

“Pension Plan” shall mean, at any time, an employee benefit plan, as defined in
Section 3(2) of ERISA, which Parent or any of its Subsidiaries maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any Loan Party (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be an employee benefit
plan of such Loan Party).

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business;
(b) sales of Inventory to buyers in the ordinary course of business; (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of the Agreement or the other Loan Documents; (d) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business and (e) the sale of
Hydrocarbons in the ordinary course of business.

 

 

15

 



 

--------------------------------------------------------------------------------

“Permitted Holder” means the Person identified on Schedule P-1.

“Permitted Investments” means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to Parent or any
of its Subsidiaries effected in the ordinary course of business or owing to
Parent or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of Parent or its Subsidiaries, (e) subject to the limits in Section
7.6, Investments in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America provided that for
purposes of this clause (e), an investment in capital Stock, partnership
interests, joint venture interests, limited liability company interests or other
similar equity interests in a Person shall not constitute a Permitted
Investment, (f) commission, travel and similar advances and loans to employees,
officers or directors in the ordinary course of business of the Parent or any of
its Subsidiaries, in each case only as permitted by applicable law, including
Section 402 of the Sarbanes Oxley Act of 2002, as amended, but in any event not
to exceed $25,000 in the aggregate at any time, (g) any guarantee permitted
under Section 7.1, (h) any Swap Agreement permitted under Section 7.23 and (i)
Investments made by a Borrowers in another Borrower. In determining the amount
of any Investment permitted under this definition, the amount of any Investment
or outstanding at any time shall be the aggregate cash investment less all cash
returns, cash dividends and cash distributions (or the fair market value of any
non-cash returns, dividends and distributions) received by such Person in
respect of the capital thereof, and shall be calculated without regard to any
write down or write-off.

“Permitted Liens” means (a) Liens held by Agent and/or the Lenders and/or the
Bank Product Provider to secure the Obligations, (b) Liens for unpaid taxes,
assessments, or other governmental charges or levies that either (i) are not yet
delinquent, or (ii) (A) either (I) do not have priority over Agent’s Liens, or
(II) secure taxes, assessments, charges or levies in an aggregate amount not in
excess of $250,000 and after the Agent establishes reserves against the
then-existing Maximum Revolver Amount in such aggregate amount at least one
dollar of Availability exists, and (B) the underlying taxes, assessments, or
charges or levies are the subject of Permitted Protests, (c) judgment Liens that
do not constitute an Event of Default under Section 8.7 of the Agreement, (d)
Liens set forth on Schedule P-2, provided that any such Lien only (i) secures
the Indebtedness that it secures on the Interim Facility Effective Date and any
Refinancing Indebtedness in respect thereof or (ii) with respect to the ORRI
Conveyance, the Farmout Agreement or the Operating Agreement, relates to the Oil
and Gas Properties subject to the ORRI Conveyance, Farmout Agreement or the
Operating Agreement, as applicable, as existing on the Filing Date, (e) the
interests of lessors under operating leases, (f) purchase money Liens or the
interests of lessors under Capital Leases after the Interim Facility Effective
Date which are permitted under Section 7.1(d) to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as (i) such
Lien attaches only to the asset purchased or acquired and the proceeds thereof,
and (ii) such Lien only secures the Indebtedness that was incurred to acquire
the asset purchased or acquired or any Refinancing Indebtedness in respect
thereof, (g) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests, (h) Liens on amounts deposited in connection
with obtaining worker’s compensation or other unemployment insurance,

 

 

16

 



 

--------------------------------------------------------------------------------

(i) Liens on amounts deposited in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money, (j) Liens on amounts deposited as
security for surety or appeal bonds in connection with obtaining such bonds in
the ordinary course of business, (k) with respect to any Real Property,
easements, rights of way, and zoning restrictions and other similar encumbrances
that do not materially interfere with or impair the use or operation thereof,
(l) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, (m) contractual Liens which arise in the ordinary course
of business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are subject of Permitted
Protests, provided that any such Lien referred to in this clause does not
materially impair the use of the Property covered by such Lien for the purposes
of which such Property is held by the Parent or any of its Subsidiaries or
materially impair the value of material Property subject thereto, (n) Liens on
cash, cash equivalents or letters of credit securing obligations of the
Borrowers under Swap Agreements between the Borrowers and any Approved
Counterparty and (o) Liens securing Pre-Petition Obligations pursuant to the
Pre-Petition Credit Facility.

“Permitted Priority Liens” means (i) liens securing any of the following
obligations in connection with the Pre-Petition Credit Facility (capitalized
terms used in this sentence shall have the meanings as defined in the
Pre-Petition Credit Facility): Advances, Protective Advances, Swing Loans,
Lender Group Expenses, Letters of Credit, Bank Product Obligations and all other
Obligations related thereto, and fees or premiums owing to the Agent under the
Pre-Petition Credit Facility or the Lenders with a Revolving Commitment under
the Pre-Petition Credit Facility, along with all interest or fees owing by the
Debtors in connection with any of the foregoing under the Pre-Petition Credit
Facility, excluding any default interest or professional fees that are not
allowed by the Bankruptcy Court, (ii) liens securing the Pre-Petition Swap
Obligations and (iii) liens for ad valorem taxes properly asserted by a taxing
authority.

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Interim Facility Effective Date
in an aggregate principal amount outstanding at any one time not in excess of
$25,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

 

17

 



 

--------------------------------------------------------------------------------

“Petroleum Engineers” means, initially, Cawley, Gillespie & Associates, Inc. or
such other petroleum engineers of recognized national standing as may be
selected by Loan Parties with the prior consent of Agent.

“PIK Interest” has the meaning assigned to such term in Section 2.6(g).

“Post-Event of Default Carve-Out Expenses” has the meaning assigned to such term
in Section 3.1(c).

“Pre-Event of Default Carve-Out Expenses” has the meaning assigned to such term
in Section 3.1(c).

“Pre-Petition Credit Facility” means the Credit Agreement dated as of December
13, 2007 (as amended, restated, supplemented, or otherwise modified) by and
among the Borrowers, Wells Fargo Foothill, LLC, administrative agent, and the
lenders party thereto.

“Pre-Petition Obligations” means all indebtedness, obligations (including
obligations in respect of any letters of credit, bank products and hedging
agreements) and liabilities of the Loan Parties incurred prior to the Filing
Date plus fees, expenses, and indemnities due thereunder and interest thereon
accruing both before and after the Filing Date to the extent allowable under the
Bankruptcy Code, whether such indebtedness, obligations or liabilities are
direct or indirect, joint or several, absolute or contingent, due or to become
due, whether for payment or performance, now existing or hereafter arising.

“Pre-Petition Swap Agreement” means the ISDA Master Agreement, dated as of
December 11, 2007, between Wells Fargo Bank, N.A. (“Party A”) and Foothills
Resources, Inc. (“Party B”), including, without limitation, the Amended and
Restated Schedule, dated as of February 11, 2009, between Party A and Party B,
and all other agreements, annexes, confirmations, exhibits or other supplements
as may be entered between the parties, as such agreement may be amended,
restated, supplemented, modified or otherwise changed from time to time with the
written consent of the Agent.

“Pre-Petition Swap Obligations” means “Bank Product Obligations” as defined in
the Pre-Petition Credit Facility under the Pre-Petition Swap Agreement.

“Priority Professional Expenses Reserve” means (a) during the Interim Period, an
amount equal to zero and (b) during the Final Period, an amount equal to the
total amount of “Legal and other fees -restructuring” set forth in the Budget
through the Final Maturity Date, which amount shall be reduced on a
dollar-for-dollar basis to the extent that such expenses are incurred, allowed
to be paid by the Bankruptcy Court and paid by the Borrowers.

“Pro Rata Share” means, as of any date of determination:

(a)        with respect to a Lender’s obligation to make Advances and right to
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (i) prior to the Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Commitment, by (z) the
aggregate Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the aggregate outstanding principal amount of such Lender’s
Advances by (z) the aggregate outstanding principal amount of all Advances,

 

 

18

 



 

--------------------------------------------------------------------------------

(b)       with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and right to receive payments of fees
with respect thereto, (i) prior to the Commitments being terminated or reduced
to zero, the percentage obtained by dividing (y) such Lender’s Commitment, by
(z) the aggregate Commitments of all Lenders, and (ii) from and after the time
that the Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the aggregate outstanding principal amount of such
Lender’s Advances by (z) the aggregate outstanding principal amount of all
Advances,

 

(c)

[intentionally deleted], and

(d)       with respect to all other matters as to a particular Lender (including
the indemnification obligations arising under Section 16.7), the percentage
obtained by dividing (i) such Lender’s Commitment by (ii) the aggregate amount
of Commitments of all Lenders; provided, however, that in the event the
Commitments have been terminated or reduced to zero, Pro Rata Share under this
clause shall be the percentage obtained by dividing (A) the outstanding
principal amount of such Lender’s Advances plus such Lender’s ratable portion of
the Risk Participation Liability with respect to outstanding Letters of Credit,
by (B) the outstanding principal amount of all Advances plus the aggregate
amount of the Risk Participation Liability with respect to outstanding Letters
of Credit.

“Projections” means the Budget.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i).

“Proved Oil and Gas Properties” means Oil and Gas Properties that are Proved
Reserves.

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions,
and “Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Definitions.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Real Property” means any estates or interests in real property now owned,
leased or operated or hereafter acquired, leased or operated by Parent or its
Subsidiaries and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Parent or its Subsidiaries.

 

 

19

 



 

--------------------------------------------------------------------------------

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as: (a) the terms and conditions of such refinancings,
renewals, or extensions do not, in Agent’s reasonable judgment, materially
impair the prospects of repayment of the Obligations by Borrowers or materially
impair Borrowers’ creditworthiness, (b) such refinancings, renewals, or
extensions do not result in an increase in the principal amount of the
Indebtedness so refinanced, renewed, or extended, (c) such refinancings,
renewals, or extensions do not result in an increase in the interest rate with
respect to the Indebtedness so refinanced, renewed, or extended, (d) such
refinancings, renewals, or extensions do not result in a shortening of the
average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Borrowers, (e) if the Indebtedness
that is refinanced, renewed, or extended was subordinated in right of payment to
the Obligations, then the terms and conditions of the refinancing, renewal, or
extension must include subordination terms and conditions that are at least as
favorable to the Lender Group as those that were applicable to the refinanced,
renewed, or extended Indebtedness, and (f) the Indebtedness that is refinanced,
renewed, or extended is not recourse to any Person that is liable on account of
the Obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended.

“Regiment” means Regiment Capital Special Situations Fund III, L.P. together
with its permitted successors and assigns.

“Regiment Guaranty Obligations” means any amounts paid by Regiment in full or
partial satisfaction of the Pre-Petition Swap Obligations.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the environment or any Real Property.

“Replacement Lender” has the meaning specified therefor in Section 15.2(a).

“Report” has the meaning specified therefor in Section 16.16.

“Required Lenders” means Regiment, and if Regiment’s Pro Rata Share (determined
pursuant to clause (d) of such definition) is less than 50.0%, such other
Lenders whose aggregate Pro Rata Share (determined pursuant to clause (d) of
such definition) when added to the Pro Rata Share of Regiment exceeds 50.0%.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to Agent, setting forth, as of the Interim Facility Effective Date (a) the
volumetric quantity and the Total Reserve Value (including itemization of the
Proved Developed Producing Reserves, the Proved Developed Nonproducing Reserves
and Proved Undeveloped Reserves) of the oil and gas reserves attributable to the
Oil and Gas Properties of Parent and its Subsidiaries, together with a
projection of the rate of production and future net income, taxes, operating
expenses and capital expenditures with respect thereto as of such date, and (b)
such other information as Agent may reasonably request.

 

 

20

 



 

--------------------------------------------------------------------------------

“Response Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, investigate, evaluate, correct or in any way
address any violation of or non-compliance with Environmental Law, any
Environmental Liability, any Release or any Hazardous Materials in the indoor or
outdoor environment, (b) prevent or minimize a release or threatened release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment, (c) restore or
reclaim natural resources or the environment, (d) perform any pre-remedial
studies, investigations, or post-remedial operation and maintenance activities,
or (e) conduct any other actions with respect to Hazardous Materials authorized
by Environmental Laws.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of Administrative Borrower.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Seismic Licenses” has the meaning specified therefor in Section 5.27.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i).

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

 

21

 



 

--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future,
put, call, floor, swaption, collar or other derivative transaction or option or
similar agreement, whether exchange traded, “over-the-counter” or otherwise,
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Parent or any of its Subsidiaries shall be a Swap Agreement.

“Taxes” means shall mean, any taxes, levies, imposts, duties, fees, assessments
or other charges of whatever nature now or hereafter imposed by any jurisdiction
or by any political subdivision or taxing authority thereof or therein with
respect to such payments (but excluding any tax imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein measured by
or based on the net income or net profits of any Lender) and all interest,
penalties or similar liabilities with respect thereto.

“Total Reserve Value” means, with respect to any Proved Reserves expected to be
produced from any Oil and Gas Properties, the net present value, discounted at
10% per annum, of the future net revenues expected to accrue to Parent’s and its
Subsidiaries’ collective interests in such reserves during the remaining
expected economic lives of such reserves, as evaluated in the most recently
delivered Reserve Report with respect to such Oil and Gas Properties. Total
Reserve Value means, with respect to Parent’s and its Subsidiaries’ separate
interests in such Proved Reserves, the net present value, discounted at 10% per
annum, of the future net revenues expected to accrue to such separate interests
in such reserves during the remaining expected economic lives of such reserves.
Each calculation of such expected future net revenues shall be made in
accordance with the then existing standards of the Society of Petroleum
Engineers; provided, that in any event (a) appropriate deductions shall be made
for severance and ad valorem taxes, and for operating, gathering,
transportation, marketing, capital and capital expenditure costs required for
the production and sale of such reserves, (b) appropriate adjustments shall be
made for hedging operations, provided that Swap Agreements with non-investment
grade counterparties shall not be taken into account to the extent that such
Swap Agreements improve the position of or otherwise benefit Parent or any of
its Subsidiaries, (c) the pricing assumptions used in determining Total Reserve
Value for any particular reserves shall be based upon the following price decks:
(i) for natural gas, the lesser of (A) 85% of the quotation for deliveries of
natural gas for each such year from the New York Mercantile Exchange for Henry
Hub and (B) $7.00/MMBtu, and (ii) for crude oil, the lesser of (A) 85% of the
quotation for deliveries of West Texas Intermediate crude oil for each such
calendar year from the New York Mercantile Exchange for Cushing, Oklahoma, and
(B) $65.00/Bbl and (d) the cash-flows derived from the pricing assumptions set
forth in clauses (b) and (c) above shall be further adjusted to account for heat
content, gas shrinkage, transportation costs and basis differentials, in each
case, in a manner acceptable to Agent; provided that for purposes of this
calculation, Proved Developed Reserves (including hedging operations) shall
constitute not less than 60% of the Total Reserve Value.

“Triggering Event” means, as of any date of determination, the occurrence of an
Event of Default.

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

 

 

22

 



 

--------------------------------------------------------------------------------

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“Unfunded Pension Liability” shall mean, at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Loan Party or any ERISA Affiliate as a result of such transaction.

“United States” means the United States of America.

“Voidable Transfer” has the meaning specified therefor in Section 18.8.

“Warrant” means the warrant to purchase the Warrant Shares, dated as of December
13, 2007 among Parent and Regiment, as the same may be amended, restated or
otherwise modified.

“Warrant Shares” means the Common Stock issuable or issued upon exercise of the
Warrant, and shall also include any securities issued in replacement thereof, as
a dividend or distribution thereon, or any equity interest or assets issued in
the case of any reorganization, reclassification, consolidation, merger or sale
of assets as provided under the Warrants.

 

 

23

 



 

 

 

 



 

 